 



 Exhibit 10.2

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

dated as of

 

August 2, 2016

 

by and between

 

BAKKEN HOLDINGS COMPANY LLC

 

(as Seller)

 

and

 

MAREN BAKKEN COMPANY LLC

 

(as Buyer)

 

 

 



 

 

 

TABLE OF CONTENTS

 

    Page     Article I DEFINITIONS AND RULES OF CONSTRUCTION 2       Section 1.1
Definitions 2 Section 1.2 Rules of Construction 2     Article II TRANSFER OF
TRANSFERRED INTERESTS 2       Section 2.1 Transfer of Transferred Interests 2  
  Article III CONSIDERATION 3       Section 3.1 Consideration 3 Section 3.2
Guaranties 3     Article IV REPRESENTATIONS AND WARRANTIES OF SELLER 3      
Section 4.1 Organization of Seller 3 Section 4.2 Authorization; Enforceability 3
Section 4.3 No Conflict 3 Section 4.4 Consents; Transfer Restrictions 4 Section
4.5 Title to Transferred Interests 4 Section 4.6 Brokers’ Fees 4 Section 4.7
Litigation 4 Section 4.8 No Bankruptcy 5     Article V REPRESENTATIONS AND
WARRANTIES REGARDING THE COMPANY AND ITS SUBSIDIARIES 5       Section 5.1
Organization 5 Section 5.2 No Conflict 5 Section 5.3 Consents; Transfer
Restrictions 6 Section 5.4 Contracts. 6 Section 5.5 Litigation 7 Section 5.6
Taxes 8 Section 5.7 Compliance with Laws 8 Section 5.8 Environmental Matters 9
Section 5.9 Membership Interests 10 Section 5.10 Title Matters; Real Property
Interests 11 Section 5.11 Balance Sheet 11 Section 5.12 Indebtedness 12 Section
5.13 Credit Support 12 Section 5.14 Employees; Benefit Plan Matters 12 Section
5.15 Insurance 12 Section 5.16 Brokers Fees 12 Section 5.17 No Bankruptcy 12

 

i

 

 

Article VI REPRESENTATIONS AND WARRANTIES OF BUYER 12       Section 6.1
Organization of Buyer 12 Section 6.2 Authorization; Enforceability 13 Section
6.3 No Conflict; Consents 13 Section 6.4 Consents and Approvals 13 Section 6.5
Litigation 13 Section 6.6 Brokers’ Fees 14 Section 6.7 Financial Ability 14
Section 6.8 Regulatory 14 Section 6.9 Independent Evaluation 14 Section 6.10
Accredited Investor 15     Article VII COVENANTS 15       Section 7.1 Conduct of
Business, Operation of Assets 15 Section 7.2 Access and Information 16 Section
7.3 Regulatory Filings 17 Section 7.4 Consents 18 Section 7.5 Amendment of
Schedules 18 Section 7.6 Further Assurances 18 Section 7.7 Exclusivity 19
Section 7.8 Senior Secured Credit Facility 19     Article VIII CONDITIONS TO
CLOSING 19       Section 8.1 Buyer’s Conditions to Closing 19 Section 8.2
Conditions to the Obligations of Seller 20     Article IX CLOSING 21      
Section 9.1 Closing 21 Section 9.2 Seller Deliverables 21 Section 9.3 Buyer
Deliverables 21     Article X INDEMNIFICATION 22       Section 10.1 Survival 22
Section 10.2 Indemnification Provisions for Benefit of Buyer 22 Section 10.3
Indemnification Provisions for Benefit of Seller 23 Section 10.4 Limitation on
Liability 23 Section 10.5 Procedures 24 Section 10.6 Express Negligence 25
Section 10.7 Waiver of Right to Rescission 26 Section 10.8 Exclusive Remedy 26
Section 10.9 Non-Compensatory Damages 26 Section 10.10 Tax Treatment of Payments
27

 

ii

 

 

Article XI TERMINATION 27       Section 11.1 Termination 27 Section 11.2 Effect
of Termination 28 Section 11.3 Return of Documentation and Confidentiality 28  
  Article XII DISCLAIMERS 28       Section 12.1 Disclaimer - Representations and
Warranties 28 Section 12.2 Disclaimer - Statements and Information 29    
Article XIII TAX MATTERS 30       Section 13.1 Liability for Transfer Taxes 30
Section 13.2 Company Tax Returns 30 Section 13.3 Cooperation on Tax Matters 31
Section 13.4 Straddle Period 31 Section 13.5 Tax Classification Elections 31
Section 13.6 754 Election 31 Section 13.7 Intended Tax Treatment 32 Section 13.8
Allocation of Purchase Price 32     Article XIV MISCELLANEOUS 32       Section
14.1 Notices 32 Section 14.2 Succession and Assignment 33 Section 14.3 Rights of
Third Parties 33 Section 14.4 Expenses 34 Section 14.5 Counterparts 34 Section
14.6 Entire Agreement 34 Section 14.7 No Partnership 34 Section 14.8 Amendments
34 Section 14.9 Publicity 34 Section 14.10 Non-Waiver 35 Section 14.11
Severability 35 Section 14.12 Governing Law; Jurisdiction 35 Section 14.13
Schedules 36

 

iii

 

 

LIST OF APPENDIXES, EXHIBITS AND SCHEDULES

 

Appendixes       Appendix I Definitions     Exhibits       Exhibit A Form of
Assignment Exhibit B Form of Company Agreement Exhibit C Form of Seller Parent
Guaranties Exhibit D Form of Buyer Parent Guaranties     Schedules      
Schedule 1.1(a) Seller Persons with Knowledge Schedule 1.1(b) Buyer Persons with
Knowledge Schedule 1.1(c) Certain Permitted Liens Schedule 4.3 Seller’s No
Conflicts Schedule 5.1(d) Managers, Directors and Officers Schedule 5.2 No
Conflicts Schedule 5.3 Company Consents and Approvals Schedule 5.4(a) Material
Contracts Schedule 5.5 Litigation Schedule 5.6 Taxes Schedule 5.7(a) Compliance
with Laws Schedule 5.7(b) Material Permits Schedule 5.7(c) Certain Material
Permits Schedule 5.8(b) Environmental Matters Schedule 5.8(c) Material
Environmental Permits Schedule 5.9 Membership Interests Schedule 5.11(a) Balance
Sheet Schedule 5.12 Indebtedness Schedule 5.13 Credit Support Schedule 5.15(a)
Insurance Schedule 5.15(b) Certain Insurance Claims Schedule 6.3 Buyer’s No
Conflicts

 

iv

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”), dated as of
August 2, 2016 (the “Execution Date”), is entered into by and between Bakken
Holdings Company LLC, a Delaware limited liability company (“Seller”), and MarEn
Bakken Company LLC, a Delaware limited liability company (“Buyer”). Seller and
Buyer are sometimes referred to collectively herein as the “Parties” and each
individually a “Party.”

 

RECITALS

 

WHEREAS, Seller is the owner of 100% of the issued and outstanding membership
interests (the “Membership Interests”) of Bakken Pipeline Investments LLC, a
Delaware limited liability company (the “Company”);

 

WHEREAS, the Company owns (a) 100% of the issued and outstanding membership
interests of Dakota Access Holdings LLC, a Delaware limited liability company
(“Dakota Access Holdings”), and (b) 100% of the issued and outstanding
membership interests of ETCO Holdings LLC, a Delaware limited liability company
(“ETCO Holdings” and, together with Dakota Access Holdings, the “Holding
Companies,” and each individually a “Holding Company”);

 

WHEREAS, (a) Dakota Access Holdings owns 75% of the issued and outstanding
membership interests of Dakota Access, LLC, a Delaware limited liability company
(“Dakota Access”), (b) ETCO Holdings owns 75% of the issued and outstanding
membership interests of Energy Transfer Crude Oil Company LLC, a Delaware
limited liability company (“ETCO” and, together with Dakota Access, the
“Development Companies,” and each individually a “Development Company”), (c)
Dakota Access owns 100% of the issued and outstanding membership interests of
Dakota Access Truck Terminals, LLC, a Delaware limited liability company
(“Dakota Truck”) and (d) ETCO owns 100% of the issued and outstanding membership
interests of Eastern Gulf Crude Access LLC, a Delaware limited liability company
(“EGCA”) (the Development Companies, the Holding Companies, Dakota Truck and
EGCA are sometimes referred to collectively herein as the “Subsidiaries” and
each individually a “Subsidiary”); and

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, at the Closing, 49% of the Membership Interests (the “Transferred
Interests”), subject to the terms and conditions described in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

  

1

 

  

Article I
DEFINITIONS AND RULES OF CONSTRUCTION

 

Section 1.1 Definitions. Capitalized terms used in this Agreement but not
otherwise defined shall have the meanings given to such terms in Appendix I.

 

Section 1.2 Rules of Construction.

 

(a)         All Article, Section, Appendix, Schedule and Exhibit references used
in this Agreement are to Articles and Sections of, and Appendixes, Schedules and
Exhibits to, this Agreement unless otherwise specified. The Appendix, Schedules
and Exhibits attached to this Agreement constitute a part of this Agreement. The
words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular Section or Article in which such words appear. The
captions in this Agreement are for convenience only and shall not be considered
a part of or affect the construction or interpretation of any provision of this
Agreement.

 

(b)         If a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb). Unless the context of this Agreement clearly requires otherwise, terms
and titles (including terms defined herein) in the singular have the
corresponding meanings in the plural (and vice versa) and words importing the
masculine gender shall include the feminine and neutral genders and vice versa.
The terms “include,” “includes” or “including” shall mean “including without
limitation.” All references to currency or to “$” herein shall be to, and all
payments required hereunder shall be paid in, Dollars. All accounting terms used
herein and not expressly defined herein shall have the meanings given to them
under GAAP. References to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended or modified
(including any waiver or consent) and in effect from time to time in accordance
with the terms thereof. Time is of the essence in this Agreement.

 

(c)         Except as expressly provided otherwise in this Agreement, references
to any Law or agreement means such Law or agreement as it may be amended from
time to time.

 

(d)         The Parties acknowledge that each Party and its attorneys have
reviewed this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

 

Article II
TRANSFER OF TRANSFERRED INTERESTS

 

Section 2.1 Transfer of Transferred Interests. Upon the terms and subject to the
conditions set forth herein, at the Closing, Seller shall sell, assign, transfer
and convey the Transferred Interests to Buyer, and Buyer will purchase, acquire
and accept from Seller the Transferred Interests.

 

2

 

 

Article III
CONSIDERATION

 

Section 3.1 Consideration. The consideration for the sale and purchase of the
Transferred Interests contemplated by Section 2.1, shall be an amount equal to
TWO BILLION AND NO/100 ($2,000,000,000) (the “Purchase Price”), paid to Seller
in cash at Closing by wire transfer of immediately available funds to an account
designated by Seller.

 

Section 3.2 Guaranties. On the Execution Date, (a) Buyer shall deliver to Seller
a guaranty from (i) Enbridge Energy Partners, L.P., in favor of Seller, of an
undivided seventy-five percent (75%) of Buyer’s obligations under this Agreement
and (ii) Marathon Petroleum Corporation, in favor of Seller, of an undivided
twenty-five percent (25%) of Buyer’s obligations under this Agreement; and
(b) Seller shall deliver to Buyer a guaranty from Energy Transfer Partners,
L.P., in favor of Buyer, of Seller’s obligations under this Agreement.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as of the Execution Date as
follows:

 

Section 4.1 Organization of Seller. Seller is duly formed, validly existing and
in good standing under the Laws of the state of its formation.

 

Section 4.2 Authorization; Enforceability. Seller has all requisite power and
authority to execute and deliver this Agreement and each Transaction Document to
which Seller is a party, to sell the Transferred Interests and to perform all
other obligations to be performed by Seller hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and each Transaction Document to which Seller is a
party and the consummation of the transactions contemplated hereby and thereby
have been duly and validly authorized and approved by all action on the part of
Seller. This Agreement constitutes, and each Transaction Document to which
Seller is a party, when duly and validly executed and delivered by Seller will
constitute (assuming due authorization, execution and delivery by Buyer and any
other Persons party thereto that is not an Affiliate of Seller), legal, valid
and binding obligations of Seller, enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar Laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether such enforceability is considered in a Proceeding
in equity or at Law).

  

Section 4.3 No Conflict. Except as set forth on Schedule 4.3, Seller’s
execution, delivery and performance of this Agreement and the Transaction
Documents to which Seller is a party and the consummation of the transactions
contemplated hereby and thereby by Seller shall not:

 

3

 

 

(a)         violate or result in a breach of, or conflict with or require the
consent of any Person under, any of the terms, conditions or provisions of the
Organizational Documents of Seller;

 

(b)         materially violate or result in a material breach of any provision
of any Laws applicable to Seller; or

 

(c)         conflict with, result in a violation or breach of, constitute a
default under or an event that, with or without notice or lapse of time, or
both, would constitute a default under, result in the acceleration of or create
in any party the right to accelerate, terminate, modify or cancel any Contract
to which Seller is a party or by which Seller or any of its assets is bound,
except for any such violations or defaults which would not reasonably be
expected to result in a material impairment of Seller’s ability to perform its
obligations hereunder and under the Transaction Documents.

 

Section 4.4 Consents; Transfer Restrictions. Except (a) for Customary
Post-Closing Consents and (b) for immaterial Consents, no Consent is required to
be obtained by Seller in connection with Seller’s execution, delivery or
performance of this Agreement and the Transaction Documents to which Seller is a
party, the transfer of the Transferred Interests to Buyer or the consummation of
the transactions contemplated by this Agreement or any Transaction Document by
Seller.

 

Section 4.5 Title to Transferred Interests. The Transferred Interests, (a) are
owned beneficially and of record by Seller and Seller has good and valid title
thereto, are free and clear of all Liens and are not subject to any agreements
or understandings among any Persons with respect to the voting or transfer
thereof other than as set forth in the LLC Agreement and this Agreement and (b)
are not subject to any outstanding subscriptions, options, convertible
securities, warrants, calls or other securities granting rights to purchase or
otherwise acquire any of such Transferred Interests or, except for this
Agreement, any commitments or agreements of any character obligating Seller to
transfer any of such Transferred Interests. The Transferred Interests are duly
authorized, validly issued, fully paid and, subject to the Laws of the State of
Delaware, non-assessable, and were not issued in violation of any applicable
Laws, the Organizational Documents of Seller or the Company, or any purchase
option, call option, right of first refusal, preemptive right or other similar
right.

 

Section 4.6 Brokers’ Fees. Seller has no liability or obligation to pay any fees
or commissions to any broker, finder, agent or other Person with respect to the
transactions contemplated hereby or the Transactions for which the Company, the
Subsidiaries, Buyer or its Affiliates will become liable or obligated.

 

Section 4.7 Litigation. Except as set forth on Schedule 5.5, there is no
Proceeding (filed by any Person other than Buyer or any of its Affiliates)
pending or, to Seller’s Knowledge, threatened against Seller by or before any
Governmental Authority that would reasonably be expected to result in a material
adverse effect on Seller’s ability to consummate the transactions contemplated
by this Agreement or any of the Transactions or which seeks an Order
restraining, enjoining or otherwise prohibiting or making illegal any of the
Transactions or the transactions contemplated hereby.

 



4

 

 

Section 4.8 No Bankruptcy. There are no bankruptcy Proceedings pending against,
being contemplated by or, to the Knowledge of Seller, threatened against or
affecting Seller.

 

Article V
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY AND ITS SUBSIDIARIES

 

Seller hereby represents and warrants to Buyer as of the Execution Date as
follows:

 

Section 5.1 Organization.

 

(a)         The Company is a limited liability company duly formed and validly
existing under the Laws of the State of Delaware. The Company has all requisite
power and authority to own and operate its property and to carry on its business
as presently conducted by it. The Company is duly licensed, qualified or
otherwise authorized to conduct business and is in good standing under the Laws
of each jurisdiction in which it carries on business or owns assets and such
qualification is required by Law, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.

 

(b)         Each Subsidiary is a limited liability company duly formed and
validly existing under the Laws of the State of Delaware. Each Subsidiary has
all requisite power and authority to own and operate its property and to carry
on its business as presently conducted by it. Each Subsidiary is duly licensed,
qualified or otherwise authorized to conduct business and is in good standing
under the Laws of each jurisdiction in which it carries on business or owns
assets and such qualification is required by Law, except where the failure to be
so qualified would not reasonably be expected to have a Material Adverse Effect.

 

(c)         True and complete copies of the Organizational Documents of the
Company and each of the Subsidiaries and all amendments thereto have been
furnished to Buyer. There are no uncured or continuing violations, breaches of,
or defaults under any provisions of the Organizational Documents of the Company
or any Subsidiary (other than the Development Companies). There are no uncured
or continuing violations, breaches of, or defaults under any provisions of
either Development Company Agreement by the Holding Company party thereto or, to
Seller’s Knowledge, the other party thereto.

 

(d)         Schedule 5.1(d) sets forth a true and complete listing of each
manager, director and officer of the Company and each of the Subsidiaries.

 

Section 5.2 No Conflict. Except as set forth on Schedule 5.2, Seller’s
execution, delivery and performance of this Agreement and Seller’s execution,
delivery and performance of the Transaction Documents to which Seller is a party
and the consummation of the transactions contemplated hereby and thereby by
Seller shall not:

 

(a)        violate or result in a breach of, or conflict with or require the
consent (which has not previously been obtained) of any Person (other than
Seller) under, any of the terms, conditions or provisions of the Organizational
Documents of the Company or any Subsidiary;

 



5

 

 

(b)        materially violate or result in a material breach of any provision of
any Laws applicable to the Company or the Subsidiaries;

 

(c)        conflict with, result in a material violation or material breach of,
constitute a material default under or constitute an event that with or without
notice or lapse of time, or both, would constitute a material default under,
accelerate or permit the acceleration, termination, modification or cancellation
of the performance required by, any Material Contract, Real Property Interest or
Permit; or

 

(d)        result in the creation or imposition of any Lien (other than
Permitted Liens) on any assets of the Company or any of the Subsidiaries.

 

Section 5.3 Consents; Transfer Restrictions. Except (a) as set forth on
Schedule 5.3, (b) under Contracts that are not Material Contracts and are
terminable upon not greater than 60 days’ notice without payment of a fee, (c)
for Customary Post-Closing Consents and (d) for immaterial Consents, no Consent
is required to be obtained by the Company or any Subsidiary in connection with
the execution, delivery and performance of this Agreement, the transfer of the
Transferred Interests to Buyer or the consummation of the transactions
contemplated by this Agreement or any Transaction Document.

 

Section 5.4 Contracts.

  

(a)         Schedule 5.4(a) sets forth the following Applicable Contracts in
effect as of the Execution Date (the Applicable Contracts listed or which should
have been listed on Schedule 5.4(a), each being a “Material Contract”):

  

(i)        the Senior Secured Credit Facility;

 

(ii)        the Operating Agreements and the CMAs;

 

(iii)        each Applicable Contract forming or establishing any partnership or
joint venture;

 

(iv)        each Applicable Contract with Seller or any Affiliate of Seller;

 

(v)        each Applicable Contract that constitutes a non-competition
agreement, covenant not to compete or any agreement that purports to restrict,
limit or prohibit the manner in which, or the locations in which, the assets of
the Company or any Subsidiary are or may be located, including area of mutual
interest Contracts;

 

(vi)        each Applicable Contract providing transportation services on the
Assets which contains a most favored nation or similar provision;

 

(vii)        each Applicable Contract that can reasonably be expected to result
in aggregate annual revenues for the Company or any Subsidiary in excess of
$7,500,000 in the aggregate;

 



6

 

 

(viii)        each Applicable Contract involving the procurement of goods or
services in respect of the construction of the Applicable Facilities providing
for payments by the Company or any Subsidiary in excess of $75,000,000 in the
aggregate;

 

(ix)        each Applicable Contract involving the procurement of goods or
services in respect of the operation of the Applicable Facilities providing for
payments by the Company or any Subsidiary in excess of $5,000,000 in the
aggregate; and

 

(x)        each Applicable Contract not involving the procurement of goods or
services in respect of the construction or operation of the Applicable
Facilities providing for payments by the Company or any Subsidiary in excess of
$5,000,000 in the aggregate.

 

(b)        True and complete copies of all Material Contracts have been made
available to Buyer. Each of the Material Contracts is in full force and effect
and constitutes a legal, valid, binding and enforceable obligation of the
Company or a Subsidiary and, to the Knowledge of Seller, of the counterparties
to such Material Contracts, except that the enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, arrangement or other similar Laws relating to or affecting the
rights of creditors generally, or by general equitable principles. None of the
Company, the Subsidiaries nor Seller has received written notice alleging the
Company or any Subsidiary to be in or, to Seller’s Knowledge, is in (and, to
Seller’s Knowledge, no counterparty is in), breach or default in any material
respect (and, to Seller’s Knowledge, no situation exists which with the passing
of time or giving of notice, or both, would create a breach or default) of its
(or the counterparties’) material obligations under the Material Contracts.

 

Section 5.5 Litigation. Except as disclosed on Schedule 5.5, there is no
Proceeding pending or, to Seller’s Knowledge, threatened by or against the
Company or any Subsidiary by or before any Governmental Authority or that seeks
an Order restraining, enjoining or otherwise prohibiting or making illegal any
of the Transactions or the transactions contemplated hereby. Except as set forth
on Schedule 5.5, there are no outstanding material Orders and no unsatisfied
material judgments, penalties or awards against or affecting the Company, any
Subsidiary, or any of their respective assets. Seller, the Company and the
Subsidiaries, as applicable, are in compliance with the terms of each Order set
forth on Schedule 5.5.

 



7

 

 

Section 5.6 Taxes. Except as set forth on Schedule 5.6, (a) all Tax Returns
required to be filed by the Company or any Subsidiary have been filed; (b) all
Taxes due and payable by the Company or any Subsidiary have been paid whether or
not shown as due on such Tax Returns; (c) there are no Liens (other than
Permitted Liens) on any of the assets (including the Assets) of the Company or
any Subsidiary that arose in connection with the failure to pay any Tax by the
Company or any Subsidiary; (d) there are no Proceedings, claims or notices of
deficiency pending against or threatened in writing against the Company or any
Subsidiary in connection with any Tax; (e) no Tax Returns of the Company or any
Subsidiary are currently under audit or examination by any Governmental
Authority; (f) there are no agreements or waivers currently in effect that
provide for an extension of time with respect to the filing of any Tax Return by
the Company or any Subsidiary or the assessment or collection of any Tax from
the Company or any Subsidiary; (g) no written claim has been made by any
Governmental Authority in a jurisdiction where the Company or any Subsidiary
does not file a Tax Return or pay a Tax directly that it is or may be required
to file a Tax Return or pay a Tax (as the case may be) in that jurisdiction; (h)
none of the Company or any Subsidiary (i) has entered into any agreement or
arrangement with any Governmental Authority that requires it to take any action
or refrain from taking any action with respect to Tax matters, (ii) is a party
to any agreement with any Governmental Authority with respect to Tax matters
that would be terminated or adversely affected as a result of the consummation
of the transactions contemplated by this Agreement, (iii) has participated in,
is currently participating in, or has any liability for the payment of any Tax
resulting from a Person’s participation in, any “reportable transaction” within
the meaning of Treasury Regulations Section 1.6011-4(b) (and all predecessor
regulations) or any transaction requiring disclosure under a corresponding or
similar provision of state, local or foreign Tax Law), (iv) is a party to any
Tax sharing, allocation, indemnity or any similar written or unwritten
agreement, arrangement, understanding or practice relating to Taxes with any
Person other than the Company and/or any Subsidiary, or (v) has ever been a
member of a Consolidated Group and has potential liability for the Taxes of any
Person (in each case, other than with respect to the Company, the Seller and/or
any Subsidiary) under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign Tax Law), as a transferee or successor, by
contract or otherwise; and (j) since its formation, the Company and each
Subsidiary (i) has either been classified as a partnership or disregarded as an
entity separate from its owner for U.S. federal income tax purposes (and state,
local or foreign income Tax purposes where applicable) and (ii) has not filed
any election to be classified as an association taxable as a corporation for
U.S. federal income tax purposes (or for state, local or foreign income Tax
purposes where applicable). Notwithstanding any provision in this Agreement to
the contrary, (A) the representations and warranties in this Section 5.6 are
being made only with respect to Taxes that relate to the Company or any
Subsidiary and (B) this Section 5.6 shall be the exclusive representations and
warranties of Seller with respect to Tax matters, and no other representations
or warranties are made with respect to such matters, including pursuant to
Section 5.5 or Section 5.7.

 

Section 5.7 Compliance with Laws.

 

(a)         Except as set forth on Schedule 5.7(a), to Seller’s Knowledge, none
of the Company nor any Subsidiary is, nor has been since March 5, 2014, in
violation in any material respect of any Laws as in effect on the Execution Date
with respect to the Company or any Subsidiary or their respective assets.

 

(b)         Set forth on Schedule 5.7(b) is a list of all material Permits
obtained by the Company and the Subsidiaries as of the Execution Date which are
necessary under Law in connection with the conduct of their businesses and the
ownership, construction, operation and maintenance of their assets (including
the Assets), other than immaterial and routine Permits that are expected to be
obtained in the ordinary course of business that will not delay construction and
operation. To Seller’s Knowledge, none of the Company nor any Subsidiary is in
default or violation in any material respect (and, to Seller’s Knowledge, no
event has occurred which, with the passing of time or giving of notice, or both,
would constitute a default or violation in any material respect) of any term,
condition or provision of any such Permit.

 



8

 

 

(c)         Except as set forth on Schedule 5.7(c), to Seller’s Knowledge, the
Company and each of the Subsidiaries holds all material Permits necessary for
the lawful conduct of its business and the ownership, construction, operation
and maintenance by it of its assets, including its Assets, other than immaterial
and routine Permits that are expected to be obtained in the ordinary course of
business that will not delay construction and operation.

 

(d)         This Section 5.7 does not include any representations or warranties
with respect to Environmental Laws, with such representations or warranties
being exclusively addressed in Section 5.8, or Tax representations or
warranties, with such representations or warranties being exclusively addressed
in Section 5.6.

 

Section 5.8 Environmental Matters.

 

(a)          Buyer has been provided prior to the Execution Date with true and
complete copies of, or access to true and correct copies of, any and all Phase I
or Phase II Environmental Site Assessments and other reports or documents
materially bearing on environmental, health or safety matters of the Company,
its Subsidiaries or their assets, including the Assets that are in the
possession or reasonable control of Seller, the Company or any Subsidiary for
the Real Property Interests in which the Company or any Subsidiary owns an
interest.

 

(b)          Except as disclosed on Schedule 5.8(b) or as disclosed in the
documents made available to Buyer as described in Section 5.8(a) above (provided
that the application of any disclosure in such documents to this Section 5.8
must be reasonably apparent on the face of such disclosure):

 

(i)          to Seller’s Knowledge, the Company and the Subsidiaries are in
material compliance with all Environmental Laws and none of the Company nor any
Subsidiary has received a written notice, report or other information from any
Governmental Authority of any actual or alleged material violations or
liabilities under of any applicable Environmental Laws;

 

(ii)          no Proceeding is pending or, to Seller’s Knowledge, threatened
against or affecting the Company or any Subsidiary by or before any Governmental
Authority with respect to the Company’s or any Subsidiary’s compliance with or
liability under any Environmental Laws;

 

(iii)          neither the Company nor any of the Subsidiaries is subject to any
outstanding governmental order, “consent order” or other agreement with a
Governmental Authority pursuant to Environmental Laws;

 

(iv)          to Seller’s Knowledge, there has been no Release of Hazardous
Substances into the environment by the Company or any of the Subsidiaries that
could reasonably be expected to give rise to or result in any material
Environmental Liability relating to any of the assets in which the Company or
any of the Subsidiaries owns an interest (including the Assets) or for which the
Company or any Subsidiary could have liability;

 



9

 

 

(v)          none of Seller, the Company nor any of the Subsidiaries has
received written inquiry or notice of any actual or alleged Environmental
Liabilities, contingent or otherwise, arising from the assets in which the
Company or any of the Subsidiaries owns an interest; and

 

(vi)          neither the Company nor any of the Subsidiaries has received
written notice or, to Seller’s Knowledge, there is no pending or threatened
claim, concerning potential material liabilities to the Company or the
Subsidiaries under Environmental Laws as a result of the transportation, storage
or disposal of Hazardous Materials.

 

(c)         Set forth on Schedule 5.8(c) is a list of all material Environmental
Permits obtained by the Company and the Subsidiaries as of the Execution Date
which are necessary under Law in connection with the conduct of their businesses
and the ownership, construction, operation and maintenance of their assets
(including the Assets), other than immaterial and routine Permits that are
expected to be obtained in the ordinary course of business that will not delay
construction and operation. To Seller’s Knowledge, none of the Company nor any
Subsidiary is in default or violation in any material respect (and, to Seller’s
Knowledge, no event has occurred which, with the passing of time or giving of
notice, or both, would constitute a default or violation in any material
respect) of any term, condition or provision of any such Environmental Permit.
To Seller’s Knowledge, the Company and each of the Subsidiaries holds all
material Environmental Permits necessary for the lawful conduct of its business
and the ownership, construction, operation and maintenance by it of its assets
(including its Assets), other than immaterial and routine Permits that are
expected to be obtained in the ordinary course of business that will not delay
construction and operation.

 

(d)         Notwithstanding any other provision of this Agreement to the
contrary, this Section 5.8 contains the sole and exclusive representations and
warranties of Seller with respect to applicable Environmental Laws, Proceedings
relating to Environmental Laws, Hazardous Substances and any other environmental
matters.

 

Section 5.9 Membership Interests. Except at set forth on Schedule 5.9:

 

(a)         The Membership Interests constitute all of the issued and
outstanding Interests in the Company. The Company does not own or lease any
assets other than all of the issued and outstanding Interests in each Holding
Company. Dakota Access Holdings does not own or lease any assets other than a
75% Percent Interest (as defined in the Development Company Agreement for Dakota
Access) in Dakota Access. ETCO Holdings does not own or lease any assets other
than a 75% Percent Interest (as defined in the Development Company Agreement for
ETCO) in ETCO. Dakota Access owns all of the issued and outstanding Interests in
Dakota Truck. ETCO owns all of the issued and outstanding Interests in EGCA.
Each of such Interests owned by the Company, Dakota Access Holdings, ETCO
Holdings, or Dakota Access, as applicable, (i) are owned by it beneficially and
of record free and clear of all Liens and are not subject to any agreements or
understandings among any Persons with respect to the voting or transfer thereof
(other than in the Organizational Documents of the Company, Dakota Access
Holdings, Dakota Access, ETCO Holdings, ETCO, Dakota Truck or EGCA, as
applicable); (ii) are not subject to any outstanding subscriptions, options,
convertible securities, warrants, calls or other securities granting rights to
purchase or otherwise acquire any of such Interests or any commitments or
agreements of any character obligating the Company, Dakota Access Holdings and
ETCO Holdings, as applicable, to transfer any of such Interests (other than as
set forth in the Organizational Documents of the Company, Dakota Access
Holdings, Dakota Access, ETCO Holdings, ETCO, Dakota Truck or EGCA, as
applicable); and (iii) are duly authorized, validly issued, fully paid and,
subject to the Laws of the State of Delaware, non-assessable, and were not
issued in violation of any applicable Laws, the Organizational Documents of the
Company, Dakota Access Holdings or ETCO Holdings, as applicable, or any purchase
option, call option, right of first refusal, preemptive right or other similar
right.

 



10

 

 

(b)         Excluding the Subsidiaries, none of the Company, the Holding
Companies, the Development Companies, Dakota Truck and EGCA have any
subsidiaries or Interests in any Person.

 

Section 5.10 Title Matters; Real Property Interests.

 

(a)        To Seller’s Knowledge, the Company and each Subsidiary has (i) good
and indefeasible title to the Real Property Interests which it owns in fee, and
(ii) a valid leasehold interest in the Real Property Interests which it leases,
subject to the terms of the leases; in each case, free and clear of all Liens
other than Permitted Liens.

 

(b)         To Seller’s Knowledge, (i) the Company and each Subsidiary and each
of the counterparties is in material compliance with, and not in default in any
material respects under, each real property lease, easement, servitude,
right-of-way and surface right that constitutes a Real Property Interest; (ii)
no event has occurred or circumstance exists that, with or without the delivery
of notice, the passage of time or both, would constitute a material default
under, or permit the termination, modification or acceleration of amounts due
under any such agreement; and (iii) each such agreement is legal, valid,
binding, enforceable and in full force and effect, subject to the effect of any
applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or preferential transfers, or similar Laws relating to or
affecting creditors’ rights generally.

 

(c)         To Seller’s Knowledge, the Company and each Subsidiary has good and
valid title to all of the Personal Property free and clear of all Liens other
than Permitted Liens.

 

Section 5.11 Balance Sheet.

 

(a)         The Balance Sheet, which is attached as Schedule 5.11(a), (a) has
been derived from the books and records of the Company, (b) has been prepared in
accordance with GAAP consistently applied throughout the periods covered thereby
(except for, in the case of interim statements, normal year-end adjustments and
the absence of footnote disclosure that, if presented, would not differ
materially from those presented in an audited balance sheet), and (c) fairly
presents in all material respects the financial condition of the Company as of
the Balance Sheet Date.

 

(b)         The Company has no liabilities of the type required to be reflected
on a balance sheet prepared in accordance with GAAP, except for (i) liabilities
which are adequately reflected in or reserved against in the Balance Sheet,
(ii) liabilities evidenced by the Senior Secured Credit Facility and
(iii) liabilities which have been incurred in the Ordinary Course of Business
since the Balance Sheet Date.

 



11

 

 

Section 5.12 Indebtedness. Except as set forth in Schedule 5.12 and liabilities
evidenced by the Senior Secured Credit Facility, the Company and the
Subsidiaries have no Indebtedness from or to any Person.

 

Section 5.13 Credit Support. Schedule 5.13 lists all guarantees, letters of
credit, sureties, performance, or other bonds, cash or other collateral or
similar credit support arrangements (the “Support Instruments”) maintained by
Seller or any of its Affiliates (excluding the Company or any Subsidiary) with
respect to the Company, any Subsidiary or the Assets, true and complete copies
of which have been made available to Buyer.

 

Section 5.14 Employees; Benefit Plan Matters. Neither the Company nor any
Subsidiary has or ever has had any employees. None of Seller, the Company or any
of the Subsidiaries maintains, sponsors, contributes to, or is a participating
employer of, nor has Seller, the Company or any of the Subsidiaries ever
maintained, sponsored, contributed to or participated in, any Benefit Plan.

 

Section 5.15 Insurance. Schedule 5.15(a) sets forth a summary of all insurance
policies maintained by or on behalf of the Company and the Subsidiaries. All
such insurance policies are in full force and effect and all related premiums
due and payable with respect thereto have been paid. Except as set forth in
Schedule 5.15(b), there is no material claim pending under any such insurance
policies as to which coverage has been denied by the insurer other than
customary indications as to reservation of rights by insurers listed on
Schedule 5.15(a) and none of Seller, the Company nor any of the Subsidiaries has
received written notice of cancellation of any such insurance policies.

 

Section 5.16 Brokers Fees. Neither the Company nor any Subsidiary has any
liability or obligation to pay any fees or commissions to any broker, finder,
agent or other Person with respect to the transactions contemplated hereby or
the Transactions.

 

Section 5.17 No Bankruptcy. There are no bankruptcy Proceedings pending against,
being contemplated by or, to the Knowledge of Seller, threatened against or
affecting the Company or any of the Subsidiaries.

 

Article VI
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as of the Execution Date as
follows:

 

Section 6.1 Organization of Buyer. Buyer is a limited liability company, duly
organized and validly existing under the Laws of the State of Delaware, is
qualified to do business and is in good standing under the Laws of any
jurisdiction where such qualification is necessary, and has full power and right
to carry on its business as such is now being conducted.

 



12

 

 

Section 6.2 Authorization; Enforceability. Buyer has all requisite power and
authority to execute and deliver this Agreement and each Transaction Document to
which Buyer is a party, to purchase the Transferred Interests on the terms
described herein and to perform all obligations to be performed by Buyer
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and each Transaction
Document to which Buyer is a party and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized and
approved by all limited liability company action required on the part of Buyer.
This Agreement constitutes, and each Transaction Document to which Buyer is a
party, when duly and validly executed and delivered by Buyer will constitute
(assuming due authorization, execution and delivery by Seller and any other
Persons party thereto that is not an Affiliate of Buyer), legal, valid and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar Laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether such enforceability is considered in a Proceeding
in equity or at Law).

 

Section 6.3 No Conflict; Consents. Except as set forth on Schedule 6.3, Buyer’s
execution, delivery and performance of this Agreement and the Transaction
Documents to which Buyer is a party and the consummation of the transactions
contemplated hereby and thereby by Buyer shall not:

 

(a)         violate or result in a breach of, or conflict with or require the
consent of any Person under, any of the terms, conditions or provisions of the
Organizational Documents of Buyer;

 

(b)         violate or result in a material breach of any provision of any Laws
applicable to Buyer; or

 

(c)         conflict with, result in a breach of, constitute a default under or
constitute an event that with notice or lapse of time, or both, would constitute
a default under, accelerate or permit the acceleration of the performance
required by any Contract to which Buyer is a party or bound, except where such
conflict, breach, default or acceleration would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on Buyer’s
ability to consummate the transactions contemplated by this Agreement and the
Transaction Documents and to perform its obligations hereunder and thereunder.

 

Section 6.4 Consents and Approvals. Except (a) for Customary Post-Closing
Consents and (b) for immaterial Consents, no Consent is required to be obtained
by Buyer in connection with the execution, delivery or performance of this
Agreement or the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby by Buyer.

 

Section 6.5 Litigation. As of the Execution Date, there is no Proceeding (filed
by any Person other than Seller or any of its Affiliates) pending or, to Buyer’s
Knowledge, threatened by or against the Buyer by or before any Governmental
Authority that would reasonably be expected to result in a material adverse
effect on Buyer’s ability to consummate the transactions contemplated by this
Agreement or that seeks an Order restraining, enjoining or otherwise prohibiting
or making illegal any of the Transactions or the transactions contemplated
hereby.

 

13

 

  

Section 6.6 Brokers’ Fees. Neither Buyer nor any of its Affiliates has any
liability or obligation to pay any fees or commissions to any broker, finder,
agent or other Person with respect to the transactions contemplated hereby or
the Transactions for which Seller or its Affiliates will become liable or
obligated.

 

Section 6.7 Financial Ability. Buyer, at the Closing, will have funds sufficient
to (a) pay the Purchase Price and any other expenses incurred by Buyer in
connection with this Agreement; (b) fund the consummation of the transactions
contemplated by this Agreement and the Transaction Documents; and (c) satisfy
all other costs and expenses arising in connection herewith and therewith, each
without delay and without causing Buyer to become insolvent or declare
insolvency.

 

Section 6.8 Regulatory. Buyer is now, and hereafter shall continue to be,
qualified per all regulations of applicable Governmental Authorities and other
Laws to own the Transferred Interests; and the consummation of the transactions
contemplated in this Agreement will not cause Buyer to be disqualified as such
an owner.

 

Section 6.9 Independent Evaluation. Buyer is sophisticated in the evaluation,
purchase, ownership and operation of crude oil pipeline assets and facilities.
In making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, except for its reliance on Seller’s
representations and warranties in Article IV and Article V, Buyer (a) has relied
or shall rely solely on its own independent investigation and evaluation of the
Company, the Subsidiaries and the Assets and the advice of its own legal, Tax,
economic, environmental, engineering, geological and geophysical advisors and
the express provisions of this Agreement and the Transaction Documents and not
on any comments, statements, projections or other materials made or given by
Seller or any of its Affiliates or Representatives, and (b) has satisfied or
will satisfy itself through its own due diligence as to the environmental and
physical condition of and contractual arrangements and other matters affecting
the Company, the Subsidiaries and the Assets. Without limiting the generality of
the foregoing, Buyer acknowledges that, except to the extent expressly set forth
in this Agreement or the Transaction Documents, none of Seller, the Company, the
Subsidiaries nor any of their Representatives or Affiliates make any
representation or warranty with respect to (a) any projections, estimates or
budgets delivered to or made available to Buyer of future revenues, future
results of operations (or any component thereof), future cash flows or future
financial condition (or any component thereof) of the Company or the
Subsidiaries or the future business and operations of the Company or the
Subsidiaries, or (b) any other information or documents made available to Buyer
or its Representatives with respect to the Company, the Subsidiaries or their
businesses, Assets, liabilities or operations, and, except to the extent
expressly set forth in this Agreement or the Transaction Documents, that all
such projections, estimates, budgets or other information or documents have been
furnished to Buyer solely as an accommodation. Buyer further acknowledges that
it has not relied on any representation not expressly set forth in this
Agreement.

 

14

 

  

Section 6.10 Accredited Investor. Buyer is acquiring the Transferred Interests
for its own account as an investment without the present intent to sell,
transfer or otherwise distribute the same to any other Person in violation of
applicable securities Laws. Buyer has made, independently and without reliance
on Seller (except to the extent that Buyer has relied on the representations,
warranties, covenants and agreements of Seller in this Agreement), its own
analysis of the Transferred Interests and the Assets for the purpose of
acquiring the Transferred Interests, and Buyer has had reasonable and sufficient
access to documents, other information and materials as it considers appropriate
to make its evaluations. Buyer is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended, and has
acquired or will acquire the Transferred Interests for its own account and not
with a view to a sale or distribution thereof in violation of the Securities Act
of 1933, as amended, and the rules and regulations thereunder, any applicable
state blue sky Laws or any other applicable securities Laws.

 

Article VII
COVENANTS

 

Section 7.1 Conduct of Business, Operation of Assets.

 

(a)           From the Execution Date until the earlier of the Closing or the
termination of this Agreement in accordance with Article XI, except (1) for
Emergency Operations or (2) for the actions expressly permitted or required
under the terms of this Agreement or consented to in writing by Buyer (which
consent shall not be unreasonably delayed, withheld or conditioned), Seller
shall, and in its capacity as owner of the Membership Interests, Seller shall
cause the Company and each Subsidiary to,:

 

(i)         operate its assets (including the Assets) and its business, and
maintain its books of account and Records, in the Ordinary Course of Business;

 

(ii)         give written notice to Buyer as soon as is practicable of any
written notice received or given by Seller, the Company or any Subsidiary with
respect to any alleged breach by the Company, any Subsidiary or other Person of
any Material Contract, Real Property Interest or Permit;

 

(iii)         with respect to Emergency Operations, notify Buyer of such
emergency and the related Emergency Operations as soon as reasonably
practicable;

 

(iv)         give prompt notice to Buyer of (A) any material damage or any
casualty to any of the Assets, (B) any written notice received or made by
Seller, the Company or any Subsidiary of any claim asserting any material tort
or violation of Law or any new or threatened Proceeding, that (in each case)
relates to or affects the Company, the Subsidiaries or the Assets; and (C) any
breach by Seller of any representation, warranty, covenant or agreement of
Seller contained in this Agreement;

 

(v)         update Schedule 5.4(a) with each Applicable Contract entered into by
the Company or any Subsidiary from and after the Execution Date that if such
Applicable Contract would have been in place as of the Execution Date would have
been required to be listed on Schedule 5.4(a) as permitted under this Agreement
and furnish Buyer a copy thereof;

 



15

 

 

(vi)         timely file all Tax Returns required to be filed by the Company or
any Subsidiary and timely pay all Taxes due and payable by the Company or any
Subsidiary; and

 

(vii)         comply with the obligations set forth in Section 5.1(e) of the
Company Agreement.

 

(b)         Without limiting the generality or effect of Section 7.1(a), from
the Execution Date until the earlier of the Closing or the termination of this
Agreement in accordance with Article XI, except (1) for Emergency Operations or
(2) for the actions expressly permitted or required under the terms of this
Agreement or consented to in writing by Buyer (which consent shall not be
unreasonably delayed, withheld or conditioned), Seller shall not, and in its
capacity as owner of the Membership Interests, Seller shall cause the Company
and each Subsidiary not to, (i) take any action set forth in Section 5.1(c) or
Section 15.6 of the Company Agreement or agree, whether in writing or otherwise,
to take any action set forth therein or (ii) make any agreement or settlement
with any Governmental Authority in respect of Taxes, file any amended Tax Return
or consent to any extension or waiver of the limitation period applicable to any
Tax claim or assessment.

 

Section 7.2 Access and Information. From the Execution Date until the earlier of
the Closing or the termination of this Agreement in accordance with Article XI,
but subject to the other provisions of this Section 7.2 and obtaining any
required Consents of Third Parties (with respect to which Consents Seller shall
use commercially reasonable efforts to obtain), Seller shall, and in its
capacity as owner of the Membership Interests Seller shall cause the Company and
each Subsidiary to, (a) afford to Buyer and its Representatives reasonable
access, upon reasonable prior notice, during normal business hours, to the
Records and (b) make available to Buyer and its Representatives, upon reasonable
notice during normal business hours, Seller’s and its Affiliates’ personnel
knowledgeable with respect to the Assets and the other assets of the Company and
the Subsidiaries. Buyer shall not be permitted to conduct any physical
inspection of the Assets except as, and under terms and conditions, agreed to by
Seller; provided, however, that any request by Buyer for any such inspection
shall not be unreasonably withheld, conditioned or delayed. All review and
investigations conducted by Buyer or any of its Representative shall be
conducted at Buyer’s sole cost, risk and expense and any conclusions made from
any examination done by Buyer or any of its Representative shall result from
Buyer’s own independent review and judgment. In addition, the review and
investigations of Buyer shall not unreasonably interfere with the business of
the Company or any Subsidiary or the safe commercial operations of the Assets.
Buyer shall coordinate Buyer’s and its Representatives’ access rights (including
with respect to Seller’s personnel) with Seller to minimize any inconvenience to
or interruption of the conduct of business by Seller, the Company and the
Subsidiaries. Buyer shall hold in confidence all information reviewed and
collected pursuant to this Section 7.2 on the terms and subject to the
conditions contained in the Confidentiality Agreements. Notwithstanding anything
to the contrary in this Section 7.2, Buyer shall have no right of access to, and
neither Seller nor any of its Affiliates shall have any obligation to provide
any (1) information the disclosure of which (A) would reasonably be expected to
jeopardize any privilege available to Seller or its Affiliates, (B) would cause
Seller or its Affiliates to breach a confidentiality obligation (provided that
Seller and its Affiliates shall use commercially reasonable efforts to obtain a
waiver of any such confidentiality obligation), or (C) would result in a
violation of Law, or (2) bids received from others in connection with the
transactions contemplated by this Agreement (or similar transactions) and
information and analyses (including financial analyses) relating to such bids.

 

16

 

  

Section 7.3 Regulatory Filings. From the Execution Date until the Closing:

 

(a)         Buyer and Seller shall, and shall cause their respective Affiliates
to, (i) make or cause to be made the filings required of such Party or any of
its Affiliates under any Laws with respect to the transactions contemplated by
this Agreement and the Transactions and to pay any fees due of it in connection
with such filings, as promptly as is reasonably practicable, and in any event
within ten (10) Business Days after the Execution Date, (ii) cooperate with the
other Party and furnish all information in such Party’s possession that is
necessary in connection with such other Party’s filings, (iii) use commercially
reasonable efforts to cause the expiration of the notice or waiting periods
under any Laws with respect to the transactions contemplated by this Agreement
and the Transactions as promptly as is reasonably practicable, (iv) promptly
inform the other Party of any communication from or to, and any proposed
understanding or agreement with, any Governmental Authority in respect of such
filings, (v) consult and cooperate with the other Party in connection with any
analyses, appearances, presentations, memoranda, briefs, arguments and opinions
made or submitted by or on behalf of any Party in connection with all meetings,
actions and proceedings with Governmental Authorities relating to such filings,
(vi) comply, as promptly as is reasonably practicable, with any requests
received by such Party or any of its Affiliates under any Laws for additional
information, documents or other materials, (vii) use commercially reasonable
efforts to resolve any objections as may be asserted by any Governmental
Authority with respect to the Transactions, and (viii) use commercially
reasonable efforts to contest and resist any action or proceeding instituted (or
threatened in writing to be instituted) by any Governmental Authority
challenging the transactions contemplated by this Agreement or the Transactions
as violative of any Law. If a Party intends to participate in any meeting with
any Governmental Authority with respect to such filings, it shall give the other
Party reasonable prior notice of, and an opportunity to participate in, such
meeting.

 

(b)         In connection with any such filings, Buyer shall cooperate in good
faith with Governmental Authorities and, subject to Section 7.3(c), undertake
promptly any and all commercially reasonable action required to complete
lawfully the transactions contemplated by this Agreement and the Transactions.
Buyer shall be entitled to direct any proceedings or negotiations with any
Governmental Authority to the extent, and only to the extent, relating to any
such actions, provided that it shall allow Seller to participate in each and
every communication relating to any such actions.

 

(c)         Notwithstanding anything provided in this Agreement to the contrary,
neither Seller nor Buyer nor any of their respective Affiliates shall have any
obligation to sell, divest, dispose, license, lease, operate, conduct in a
specified manner, hold separate or discontinue or restrict or limit any assets,
businesses, product lines, licenses, operations or interests to obtain the
approval of any Governmental Authority.

 



17

 

 

Section 7.4 Consents. With respect to each Required Consent, prior to Closing,
Seller shall send to the holder of each such Consent a notice in compliance with
the contractual provisions applicable to such Consent seeking such holder’s
consent to the transactions contemplated hereby (including the Transactions).
Prior to Closing, Seller shall use its commercially reasonable efforts, with
reasonable assistance from Buyer, to obtain all Required Consents; provided,
however, that Seller shall not be required to incur any liability or pay any
money in order to obtain any such Consent.

 

Section 7.5 Amendment of Schedules. Buyer agrees that, with respect to the
representations and warranties of Seller contained in this Agreement, Seller
shall have the continuing right until Closing to add, supplement or amend the
Schedules to its representations and warranties with respect to any matter
hereafter first arising which, if existing as of the Execution Date, would have
been required to be set forth or described in such Schedules; provided that,
Seller shall not have the right to add, supplement or amend any such Schedules
for any matter arising out of or as a result of any breach by Seller of this
Agreement. For all purposes of this Agreement, including for purposes of
determining whether the conditions set forth in Section 8.1 have been fulfilled,
the Schedules to Seller’s representations and warranties contained in this
Agreement shall be deemed to include only that information contained therein on
the Execution Date and shall be deemed to exclude all information contained in
any addition, supplement or amendment thereto (the “Post-Signing Information”);
provided, however, that if Closing shall occur, and if Buyer would have had the
right to terminate this Agreement on account of a breach of Seller’s
representations, warranties, covenants or agreements under this Agreement
relating to the Post-Signing Information (such right having been confirmed in
writing by Seller prior to Closing), then all Post-Signing Information disclosed
pursuant to any such addition, supplement or amendment at or prior to Closing
shall be waived and Buyer shall not be entitled to make a claim with respect
thereto pursuant to the terms of this Agreement or otherwise.

 

Section 7.6 Further Assurances. Subject to the terms and conditions of this
Agreement, through the Closing Date, each Party shall use its commercially
reasonable efforts to take, or cause to be taken, all actions required by the
terms of this Agreement of such Party that are reasonably necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement and the Transactions. Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, at any Party’s
request and without further consideration, the other Party shall (and in the
case of Buyer and Seller, each such Party shall use commercially reasonable
efforts to cause the applicable members of the Company to) execute and deliver
to such Party such other instruments of sale, transfer, conveyance, assignment
and confirmation, provide such materials and information and take such other
actions as such Party may reasonably request in order to consummate the
transactions contemplated by this Agreement and the Transactions.

 



18

 

 

Section 7.7 Exclusivity. From the Execution Date until the earlier of the
Closing or the termination of this Agreement in accordance with Article XI,
Seller shall not, and shall not authorize or permit any of its Affiliates
(including the Company and the Subsidiaries) or any of its or their
Representatives to, directly or indirectly, (a) encourage, solicit, initiate,
facilitate or continue inquiries regarding an Acquisition Proposal; (b) enter
into discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (c) enter into any agreements or
other instruments (whether or not binding) regarding an Acquisition Proposal.
From the Execution Date until the earlier of the Closing or the termination of
this Agreement in accordance with Article XI, Seller shall immediately cease and
cause to be terminated, and shall cause its Affiliates (including the Company
and the Subsidiaries) and all of its and their Representatives to immediately
cease and cause to be terminated, all existing discussions or negotiations with
any Persons conducted heretofore with respect to, or that could lead to, an
Acquisition Proposal. For purposes hereof, “Acquisition Proposal” shall mean any
inquiry, proposal or offer from any Person (other than Buyer or any of its
Affiliates) concerning (A) a merger, consolidation, liquidation,
recapitalization or other business combination transaction involving Seller, the
Company or any of the Subsidiaries; (B) the issuance or acquisition of
membership interests in Seller, the Company or any of the Subsidiaries; or (C)
the sale, lease, exchange or other disposition of any significant portion of the
assets of Seller, the Company or any of the Subsidiaries.

 

Section 7.8 Senior Secured Credit Facility. Seller shall, and shall cause the
Development Companies to, use reasonable best efforts to diligently take all
necessary actions and other measures to effect the timely satisfaction of each
of the conditions precedent to the advancement of Loans under the applicable
requirements of the Senior Secured Credit Facility.

 

Article VIII
CONDITIONS TO CLOSING

 

Section 8.1 Buyer’s Conditions to Closing. The obligation of Buyer to consummate
the transactions contemplated by this Agreement is subject to the satisfaction
of the following conditions, any one or more of which may be waived in writing
by Buyer:

 



(a)         Representations. Each of the representations and warranties of
Seller contained in this Agreement shall be true and correct as of the Closing,
as if made at and as of that time (other than such representations and
warranties that expressly address matters only as of a certain date, which need
only be true and correct as of such certain date) without giving effect to the
words “material,” or “Material Adverse Effect” or words of similar import
contained in such representations and warranties, except where the failure of
such representations and warranties to be so true and correct would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; provided that (i) the Fundamental Representations shall be true
and correct as of the Closing, as if made at and as of that time, in all
respects and (ii) for purposes of this Section 8.1(a), the reference to “as of
the Execution Date” in the lead in to Article IV and Article V, which precedes
respectively Sections 4.1 and 5.1, shall be disregarded.

 

(b)         Performance. Seller shall have performed or complied in all material
respects with all of the covenants and agreements required by this Agreement to
be performed or complied with by Seller prior to the Closing.

 

(c)         Closing Certificate. Seller shall have delivered to Buyer an
officer’s certificate dated the Closing Date certifying that the conditions
specified in Section 8.1(a), if applicable, and Section 8.1(b) have been
fulfilled.

 

(d)         No Action. There shall not be in force any Law or Order restraining
or prohibiting the consummation of the transactions contemplated by this
Agreement and no Proceeding (excluding any Proceeding initiated by Buyer or any
of its Affiliates) shall be pending before any court or other Governmental
Authority seeking to temporarily restrain, enjoin or otherwise prohibit or make
illegal the consummation of the transactions contemplated by this Agreement or
recover damages from Buyer, the Company, or any of the Subsidiaries resulting
therefrom.

 



19

 

 

(e)         Deliveries. Seller shall have delivered (or be ready, willing and
able to deliver at Closing) the documents and other items required to be
delivered by Seller under Section 9.2.

 

(f)         ACOE Release Date. The “ACOE Release Date” (as defined in the Senior
Secured Credit Facility) shall have occurred.

 

(g)         Consents and Approvals. The Required Consents shall have been duly
obtained, made or given and shall be in the full force and effect.

 

(h)         Material Adverse Effect. A Material Adverse Effect shall not have
occurred since the Execution Date.

 

Section 8.2 Conditions to the Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by Seller:

 

(a)         Representations. Each of the representations and warranties of Buyer
contained in this Agreement shall be true and correct in all material respects
(and in all respects, in the case of representations and warranties qualified by
materiality qualifiers contained therein) as of the Closing, as if made at and
as of that time (other than such representations and warranties that expressly
address matters only as of a certain date, which need only be true and correct
in all material respects (and in all respects, in the case of representations
and warranties qualified by materiality qualifiers contained therein) as of such
certain date; provided that, for purposes of this Section 8.2(a), the reference
to “as of the Execution Date” in the lead in to Article VI, which precedes
Section 6.1, shall be disregarded).

 

(b)         Performance. Buyer shall have performed or complied in all material
respects with all of the covenants and agreements required by this Agreement to
be performed or complied with by Buyer prior to the Closing.

 

(c)         Closing Certificate. Buyer shall have delivered to Seller an
officer’s certificate dated the Closing Date certifying that the conditions
specified in Section 8.2(a) and Section 8.2(b) have been fulfilled.

 

(d)         No Action. There shall not be in force any Law or Order restraining
or prohibiting the consummation of the transactions contemplated by this
Agreement and no Proceeding (excluding any Proceeding initiated by Seller or any
of its Affiliates) shall be pending before any court or other Governmental
Authority seeking to temporarily restrain, enjoin or otherwise prohibit or make
illegal the consummation of the transactions contemplated by this Agreement or
recover damages from Seller, the Company, or any of the Subsidiaries resulting
therefrom.

 

(e)         Deliveries. Buyer shall have delivered (or be ready, willing and
able to deliver at Closing) the documents and other items required to be
delivered by Buyer under Section 9.3.

 



20

 

 

Article IX
CLOSING

 

Section 9.1 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Porter Hedges LLP,
1000 Main Street, Houston, Texas 77002, commencing at 9:00 a.m. local time the
fifth (5th) Business Day after all conditions to Closing in Section 8.1 or
Section 8.2 have been satisfied or waived, or such other date as Buyer and
Seller may mutually determine (the “Closing Date”).

 

Section 9.2 Seller Deliverables. At the Closing, Seller will execute and
deliver, or cause to be executed and delivered, the following documents and
deliverables to Buyer:

 

(a)         the Assignment;

 

(b)         the Company Agreement;

 

(c)         the Seller Parent Guaranties;

 

(d)         an executed statement(s) described in Section 1.1445-2(b)(2) of the
Treasury Regulations certifying that Seller is not a disregarded entity nor a
foreign person within the meaning of the Code and the Treasury Regulations
promulgated thereunder;

 

(e)         the certificate referenced in Section 8.1(c); and

 

(f)         any other Transaction Documents that are required by other terms of
this Agreement to be executed or delivered by Seller at the Closing.

 

Section 9.3 Buyer Deliverables. At the Closing, Buyer will execute (as
appropriate) and deliver, or cause to be executed and delivered, the following
documents and deliverables to Seller:

 

(a)         the Assignment;

 

(b)         the Company Agreement;

 

(c)         the Buyer Parent Guaranties;

 

(d)         to the accounts as designated by Seller prior to Closing, by direct
bank or wire transfer in same day funds, the Purchase Price;

 

(e)         the certificate referenced in Section 8.2(c); and

 

(f)         any other Transaction Documents that are required by other terms of
this Agreement to be executed or delivered by Buyer at the Closing.

 



21

 

 

Article X
INDEMNIFICATION

 

Section 10.1 Survival.

 

(a)         Subject to Section 10.1(b), (i) the representations and warranties
of Seller contained in Article IV and Article V and in the certificate delivered
pursuant to Section 8.1(c) and the representations and warranties of Buyer
contained in Article VI and in the certificate delivered pursuant to Section
8.2(c) and (ii) the covenants and agreements of Seller and Buyer contained in
this Agreement shall survive the Closing and shall, in each case, continue in
force and effect until eighteen (18) months after the Closing Date, except that
(A) the representations and warranties of (1) Seller contained in Section 4.1,
Section 4.2, Section 4.3, Section 4.4, Section 4.5, Section 4.6, Section 5.1,
Section 5.2, Section 5.3, Section 5.9 and Section 5.16 (collectively the
“Fundamental Representations”) and (2) Buyer contained in Section 6.1, Section
6.2, Section 6.3, Section 6.4 and Section 6.6, shall survive indefinitely;
(B) the representations and warranties of Seller contained in Section 5.6 (the
“Tax Representations”) shall survive the Closing until thirty (30) days
following the expiration of the applicable statute of limitations; and (C) any
covenant or agreement which by its terms contemplates performance after the
Closing Date, shall survive until the date that is 60 days after the earlier of
(i) the date that such covenant or agreement expires by its terms or (ii) the
expiration of any applicable statute of limitations. Representations,
warranties, covenants and agreements shall be of no further force and effect
after the date of their expiration, provided that there shall be no termination
of any bona fide claim asserted pursuant to this Agreement with respect to such
a representation, warranty, covenant or agreement prior to its expiration date.

 

(b)         The indemnities in Section 10.2(a)(i), Section 10.2(a)(ii), Section
10.2(a)(iii), Section 10.3(a) and Section 10.3(b) shall terminate as of the
termination date of each respective representation, warranty, covenant or
agreement that is subject to indemnification. Notwithstanding the foregoing,
there shall be no termination of any bona fide claim asserted pursuant to the
indemnities in this Article X if a bona fide claim is asserted prior to the date
of termination for the applicable indemnity.

 

Section 10.2 Indemnification Provisions for Benefit of Buyer.

 

(a)          From and after the Closing and subject to the terms and conditions
hereof, Seller shall indemnify, defend and hold harmless Buyer and its
Affiliates and each of their respective members, managers, partners and
Representatives (the “Buyer Indemnified Parties”) from and against any and all
Damages incurred or suffered as a result of, relating to or arising out of:

 

(i)         any breach prior to or as of the Closing Date of any representation
or warranty made by Seller in Article IV; provided, however, in determining the
amount of Damages arising out of, resulting therefrom or relating thereto, any
materiality, Material Adverse Effect or other similar qualification contained
therein shall be disregarded in its entirety;

 



22

 

 

(ii)         any breach prior to or as of the Closing Date of any representation
or warranty made by Seller in Article V; provided, however, in determining the
amount of Damages arising out of, resulting therefrom or relating thereto, any
materiality, Material Adverse Effect or other similar qualification contained
therein shall be disregarded in its entirety;

 

(iii)         any breach by Seller of any covenant or agreement made or to be
performed by Seller pursuant to this Agreement; and

 

(iv)         Seller Taxes.

 

Section 10.3 Indemnification Provisions for Benefit of Seller. From and after
the Closing, Buyer shall indemnify, defend and hold harmless Seller and its
Affiliates and each of their members, managers, partners and Representatives
(the “Seller Indemnified Parties”) from and against any and all Damages incurred
or suffered as a result of, relating to or arising out of:

 

(a)         any breach of any representation or warranty prior to or as of the
Closing Date made by Buyer in Article VI; and

 

(b)         any breach by Buyer of any covenant or agreement made or to be
performed by Buyer pursuant to this Agreement.

 

Section 10.4 Limitation on Liability.

 

(a)         Notwithstanding anything herein to the contrary, (a) Seller will not
be liable for any claim (or series of claims arising out of the same or related
facts, events or circumstances) under Section 10.2(a)(i) or Section 10.2(a)(ii)
for any Damages asserted against Seller thereunder unless such Damages for such
claim (or series of claims arising out of the same or related facts, events or
circumstances) exceed $250,000 (the “Indemnity Claim Threshold”); (b) Seller
will not be liable for any claim under Section 10.2(a)(i) or Section 10.2(a)(ii)
until the Buyer Indemnified Parties have suffered aggregate Damages for claims
under Section 10.2(a)(i) and Section 10.2(a)(ii) in excess of 1.0% of the
Purchase Price paid to Seller (the “Deductible”); and (c) in no event shall
Seller’s aggregate liability arising out of or related to this Agreement,
whether relating to a breach of representation and warranty, covenant, agreement
or obligation in this Agreement or otherwise and whether based on contract,
tort, strict liability, other Laws or otherwise, exceed 10% of the Purchase
Price paid to Seller, provided however, that the limitations in clauses (a), (b)
and (c) shall not apply to any breach by Seller of any Fundamental
Representation or Tax Representations and the limitations in clause (c) shall
not apply to Seller’s obligations under Section 10.2(a)(iv). For the avoidance
of doubt, (A) any Damages asserted against Seller hereunder that do not exceed
the Indemnity Claim Threshold shall not be counted in determining the Deductible
for Seller, and (B) the Buyer Indemnified Parties shall only be entitled to
recover Damages from Seller in excess of the Deductible.

 

(b)         Seller shall have no liability pursuant to this Article X in respect
and to the extent of any item or any losses that have been reflected as a
liability or reserve reflected on the Balance Sheet.

 



23

 

 

(c)         Seller shall have no liability for any losses that represent the
cost of remediations, repairs, replacements or improvements which enhance the
value of the remediated, repaired, replaced or improved asset above its value on
the Closing Date (assuming, solely for purposes of determining the value of such
asset as of the Closing Date, that no such remediation, repair, replacement or
improvement were necessary) or which represent the cost of remediation, repair
or replacement exceeding the lowest reasonable cost of remediation, repair or
replacement.

 

(d)         The Parties shall have a duty to mitigate any loss for which
indemnity is sought in connection with this Agreement. The Seller Indemnified
Parties and the Buyer Indemnified Parties, as applicable, shall use their
commercially reasonable efforts to seek Third Party and insurance recoveries in
respect of losses. In the event any insurance proceeds or other recoveries from
Third Parties are actually realized (in each case calculated net of reasonable
Third Party out-of-pocket costs and expenses of such recoveries but not
including any costs or expenses attributable to increases in insurance premiums)
by a Seller Indemnified Party or a Buyer Indemnified Party subsequent to the
receipt by such Indemnified Party of an indemnification or other payment
hereunder in respect of the claims to which such insurance proceedings or Third
Party recoveries relate, appropriate refunds shall be made promptly to the
Indemnifying Party regarding the amount of such payment.

 

(e)         Under no circumstance shall any Buyer Indemnified Party be permitted
to offset any amounts owed by Seller to such Buyer Indemnified Party in respect
of any indemnification obligation hereunder against any amounts owed by such
Buyer Indemnified Party to Seller. Under no circumstance shall any Seller
Indemnified Party be permitted to offset any amounts owed by Buyer to such
Seller Indemnified Party in respect of any indemnification obligation hereunder
against any amounts owed by such Seller Indemnified Party to Buyer.

 

Section 10.5 Procedures. Claims for indemnification under this Agreement shall
be asserted and resolved as follows:

 

(a)         If any Person entitled to seek indemnification under Section 10.2 or
Section 10.3 (an “Indemnified Party”) receives notice of the assertion or
commencement of any claim asserted against an Indemnified Party by a Third Party
(“Third Party Claim”) in respect of any matter that is subject to
indemnification under Section 10.2 or Section 10.3 the Indemnified Party shall
promptly (i) notify the Party against whom indemnification is sought (the
“Indemnifying Party”) of the Third Party Claim and (ii) transmit to the
Indemnifying Party a written notice (“Claim Notice”) describing in reasonable
detail the nature of the Third Party Claim, a copy of all papers served with
respect to such claim (if any), the Indemnified Party’s best estimate of the
amount of Damages attributable to the Third Party Claim, if known, and the basis
of the Indemnified Party’s request for indemnification under this Agreement.
Failure to timely provide such Claim Notice shall not affect the right of the
Indemnified Party’s indemnification hereunder, except to the extent (and then
only to the extent) the Indemnifying Party is prejudiced by such failure.

 



24

 

 

(b)         The Indemnifying Party shall defend a Third Party Claim with counsel
selected by the Indemnifying Party (who shall be reasonably satisfactory to the
Indemnified Party), by all appropriate proceedings, to a final conclusion or
settlement at the discretion of the Indemnifying Party in accordance with this
Section 10.5(b). The Indemnifying Party shall have full control of such defense
and proceedings, including any compromise or settlement thereof; provided that
the prior written consent of the Indemnified Party shall be required with
respect to any such compromise or settlement if (A) the Indemnified Party or any
of its Affiliates would be required to pay any monetary damages as a result of
such compromise or settlement, (B) such compromise or settlement requires any
admission of guilt or wrongdoing on the part of the Indemnified Party or
contains any sanction, restriction or relief that would adversely affect the
conduct of any business of the Indemnified Party or its Affiliates in any
material respect or (C) such compromise or settlement does not fully and
unconditionally release the Indemnified Party with respect to such Third Party
Claim. If requested by the Indemnifying Party, the Indemnified Party agrees, at
the sole cost and expense of the Indemnifying Party, to reasonably cooperate
with the Indemnifying Party and its counsel in contesting any Third Party Claim
which the Indemnifying Party elects to contest, including the making of any
related counterclaim against the Person asserting the Third Party Claim or any
cross complaint against any Person. The Indemnified Party may participate in,
but not control, any defense or settlement of any Third Party Claim controlled
by the Indemnifying Party pursuant to this Section 10.5(b), and the Indemnified
Party shall bear its own costs and expenses with respect to such participation;
provided that notwithstanding the foregoing, the Indemnifying Party shall pay
the reasonable costs and expenses of such defense (including reasonable
attorneys’ fees and expenses) of the Indemnified Party if (x) the Indemnified
Party’s outside counsel shall have reasonably concluded and advised in writing
(with a copy to the Indemnifying Party) that there are defenses available to
such Indemnified Party that are different from or additional to those available
to the Indemnifying Party or (y) the Indemnified Party’s outside counsel shall
have advised in writing (with a copy to the Indemnifying Party) that there is a
conflict of interest that would make it inappropriate under applicable standards
of professional conduct to have common counsel for the Indemnifying Party and
the Indemnified Party.

 

(c)         Any claim by an Indemnified Party on account of Damages that does
not result from a Third Party Claim (a “Direct Claim”) must be asserted by
giving the Indemnifying Party written notice thereof prior to the expiration of
the applicable survival period set forth in Section 10.1. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, include
copies of all available material written evidence thereof and indicate the
estimated amount, if reasonably practicable, of Damages that have been or may be
sustained by the Indemnified Party. The Indemnifying Party will have a period of
twenty (20) Business Days within which to respond in writing to such Direct
Claim. If the Indemnifying Party does not so respond within such twenty (20)
Business Day period, the Indemnifying Party will be deemed to have rejected such
claim, in which event the Indemnified Party will be free to pursue such remedies
as may be available to the Indemnified Party on the terms and subject to the
provisions of this Agreement.

 

(d)         Any indemnification payment made pursuant to this Agreement shall be
net of any insurance proceeds realized by and paid to the Indemnified Party in
respect of such claim.

 



25

 

 

Section 10.6 Express Negligence. TO THE FULLEST EXTENT PERMITTED BY LAW, AN
INDEMNIFIED PERSON SHALL BE ENTITLED TO INDEMNIFICATION HEREUNDER IN ACCORDANCE
WITH THE TERMS HEREOF, REGARDLESS OF WHETHER THE INDEMNIFIABLE DAMAGE GIVING
RISE TO ANY SUCH INDEMNIFICATION OBLIGATION IS THE RESULT OF (IN WHOLE OR IN
PART) THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT
LIABILITY, OTHER FAULT OR THE VIOLATION OF LAW, IN EACH CASE, OF OR BY ANY SUCH
INDEMNIFIED PERSON. BUYER AND SELLER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES
WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

 

Section 10.7 Waiver of Right to Rescission. SELLER AND BUYER ACKNOWLEDGE THAT
THE PAYMENT OF MONEY, AS LIMITED BY THE TERMS OF THIS AGREEMENT, SHALL BE
ADEQUATE COMPENSATION FOR BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT CONTAINED HEREIN OR FOR ANY OTHER CLAIM ARISING IN CONNECTION WITH OR
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT. AS THE PAYMENT
OF MONEY SHALL BE ADEQUATE COMPENSATION, BUYER AND SELLER WAIVE ANY RIGHT TO
RESCIND THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY FOLLOWING
THE CLOSING.

 

Section 10.8 Exclusive Remedy.

 

(a)         Other than for instances of fraud and without limiting any recourse
pursuant to the terms of the Company Agreement, the Parties hereby acknowledge
and agree that the indemnification provisions and remedies set forth in this
Article X shall, from and after the Closing, constitute the sole and exclusive
remedies of the Parties with respect to this Agreement and the transactions
contemplated hereby and the Parties acknowledge and agree that the remedies
available in this Article X supersede any other remedies available at Law or in
equity.

 

(b)         Notwithstanding anything in this Agreement to the contrary, (i) no
Representative or Affiliate of Seller (nor any Representative of any such
Affiliate or any Person directly or indirectly owning any interest in Seller)
shall have any liability to Buyer or any other Person as a result of the breach
of any representation, warranty, covenant, agreement or obligation of Seller in
this Agreement or in any certificate delivered pursuant to this Agreement, and
(ii) no Representative or Affiliate of Buyer (nor any Representative of any such
Affiliate or any Person directly or indirectly owning any interest in Buyer)
shall have any liability to Seller or any other Person as a result of the breach
of any representation, warranty, covenant, agreement or obligation of Buyer in
this Agreement or in any certificate delivered pursuant to this Agreement.

 

Section 10.9 Non-Compensatory Damages. None of the Buyer Indemnified Parties or
Seller Indemnified Parties shall be entitled to recover from any other Party, or
their respective Affiliates, any indirect, special, incidental, consequential,
punitive, exemplary, remote or speculative damages or damages for lost profits
of any kind to the extent not constituting actual or direct damages arising
under or in connection with this Agreement or the transactions contemplated
hereby, except to the extent any such Party suffers such damages to a Third
Party, which damages (including costs of defense and reasonable attorneys’ fees
incurred in connection with defending against such damages) shall not be
excluded by this provision as to recovery hereunder. Subject to the preceding
sentence, Buyer, on behalf of each of the Buyer Indemnified Parties and Seller,
on behalf of each applicable Seller Indemnified Party, waive any right to
recover punitive, special, indirect, exemplary, consequential damages, remote or
speculative, including damages for lost profits of any kind to the extent not
constituting actual or direct damages arising in connection with or with respect
to this Agreement or the transactions contemplated hereby.

 



26

 

 

Section 10.10 Tax Treatment of Payments. Any payments made to any Party pursuant
to this Article X shall constitute an adjustment of the Purchase Price for Tax
purposes and shall be treated as such by Buyer and Seller on their Tax Returns
to the extent permitted by Law.

 

Article XI
TERMINATION

 

Section 11.1 Termination. At any time prior to the Closing, this Agreement may
be terminated and the transactions contemplated hereby abandoned:

 

(a)         by the mutual consent of Buyer and Seller as evidenced in writing
and signed by each of Buyer and Seller;

 

(b)         by Buyer, (i) by written notice to Seller, if (A) Seller has
breached its representations, warranties, covenants or obligations hereunder and
such breach would or does result in the failure of any condition expressly set
forth in Article IX, and (B) such breach has not been cured within 30 days
following written notification to Seller thereof; provided, however, that if, at
the end of such 30 day period, Seller is endeavoring in good faith, and
proceeding diligently, to cure such breach, Seller shall have an additional 30
days in which to effect such cure, or (ii) if the conditions to the obligations
of Seller at the Closing have been satisfied, and Seller fails to close;

 

(c)         by Seller, (i) by written notice to Buyer, if (A) Buyer has breached
its representations, warranties, covenants or obligations hereunder and such
breach would or does result in the failure of any condition expressly set forth
in Article IX, and (B) such breach has not been cured within 30 days following
written notification to Buyer thereof; provided, however, that if, at the end of
such 30 day period, Buyer is endeavoring in good faith, and proceeding
diligently, to cure such breach, Buyer shall have an additional 30 days in which
to effect such cure or (ii) if the conditions to the obligations of Buyer at the
Closing have been satisfied, and Buyer fails to close;

 

(d)         at any time before the Closing, by either Seller or Buyer, by
written notice to the other Party, in the event that any Law or final,
non-appealable Order restrains, enjoins or otherwise prohibits or makes illegal
the sale of the Transferred Interests pursuant to this Agreement; or

 

(e)         by either Party, at such Party’s option, at any time following two
(2) Business Days after the Outside Termination Date;

 



27

 

 

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to subsections (b), (c), (d) or (e) above if such Party or
its Affiliates are at such time in material breach of any provision of this
Agreement.

 

Section 11.2 Effect of Termination. If this Agreement is terminated under
Section 11.1, except for the provisions of Article I, Section 10.9, this Section
11.2, Section 11.3, Article XII and Article XIV, this Agreement will terminate
and the Parties shall have no liability or obligation to the other Party
hereunder, and Seller and its Affiliates shall be free immediately to enjoy all
rights of ownership of the interests contemplated to be sold hereunder and to
sell, transfer, encumber or otherwise dispose of any such interests or direct or
indirect interests in the Company, any Subsidiary or the Assets to any Person
without any restriction under this Agreement; provided, however, except to the
extent otherwise provided herein, no Party will be released from liability for
any breach of this Agreement accruing prior to such termination. The
Confidentiality Agreements shall not be affected by a termination of this
Agreement.

 

(a)         If Seller has terminated this Agreement pursuant to Section 11.1(c),
then, upon such termination, as Seller’s sole and exclusive remedy (all other
remedies being expressly waived by Seller), Seller shall be entitled to promptly
receive from Buyer an amount equal to the Termination Fee as liquidated damages.

 

(b)         If Buyer has terminated this Agreement pursuant to Section 11.1(b),
then Buyer shall have the right to seek any remedy available to it at law on
account of the breach by Seller of this Agreement.

 

(c)         The Parties agree that (i) in the event of the termination of this
Agreement by Seller pursuant to Section 11.1(c), Seller’s damages would be
uncertain and difficult to quantify, (ii) the amount of liquidated damages
specified in Section 11.2(a) is reasonable and considers the actual or
anticipated harm that could be caused by the termination of this Agreement due
to Buyer’s breach, the difficulty of proving the loss arising from any such
breach and the difficulty of finding another, adequate remedy at law, and (iii)
the liquidated damages payment specified in Section 11.2(a) is structured to
function as damages arising from the termination of this Agreement due to
Buyer’s breach and not as a penalty.

 

Section 11.3 Return of Documentation and Confidentiality. Upon termination of
this Agreement, Buyer, at its sole option, shall return to Seller or shall
destroy all title, engineering, environmental assessments or reports, maps and
other information furnished by or on behalf of Seller to Buyer or prepared by or
on behalf of Buyer in connection with its due diligence investigation of the
Assets, in each case, in accordance with the Confidentiality Agreements (and
subject to such retention rights as are provided in the Confidentiality
Agreements) and an officer of Buyer shall certify same to Seller in writing.

 



28

 

 

Article XII
DISCLAIMERS

 

Section 12.1 Disclaimer - Representations and Warranties. BUYER ACKNOWLEDGES AND
AGREES THAT, EXCEPT TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE IV AND
ARTICLE V AND IN ANY TRANSACTION DOCUMENT, (A) NEITHER SELLER NOR ANY OF
SELLER’S AFFILIATES MAKE ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY,
IMPLIED, WRITTEN, ORAL OR OTHERWISE AND (B) SELLER, FOR ITSELF AND ITS
AFFILIATES, HEREBY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS, STATUTORY, IMPLIED, WRITTEN, ORAL OR OTHERWISE, INCLUDING
ANY REPRESENTATION OR WARRANTY REGARDING: (I) TITLE, (II) ANY COSTS, EXPENSES,
REVENUES, RECEIPTS, ACCOUNTS RECEIVABLE OR ACCOUNTS PAYABLE, (III) ANY
CONTRACTUAL, ECONOMIC OR FINANCIAL INFORMATION AND DATA ASSOCIATED WITH THE
COMPANY OR ANY SUBSIDIARY, (IV) THE CONTINUED FINANCIAL VIABILITY OR
PRODUCTIVITY OF THE ASSETS OR TRANSPORTABILITY OF ANY PRODUCT IN CONNECTION
THEREWITH, (V) THE ENVIRONMENTAL OR PHYSICAL CONDITION OF THE ASSETS OR ANY
ENVIRONMENTAL LIABILITY, (VI) ANY FEDERAL, STATE, LOCAL OR TRIBAL INCOME OR
OTHER TAX CONSEQUENCES ASSOCIATED WITH THE ASSETS OR THE MEMBERSHIP INTERESTS,
(VII) THE ABSENCE OF PATENT OR LATENT DEFECTS, (VIII) THE STATE OF REPAIR OF THE
ASSETS, (IX) MERCHANTABILITY OR CONFORMITY TO MODELS, (X) ANY RIGHTS OF ANY
MEMBER OF THE BUYER INDEMNIFIED PARTIES UNDER APPROPRIATE LAWS TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, (XI) FREEDOM FROM
PATENTS, COPYRIGHT OR TRADEMARK INFRINGEMENT, (XII) FITNESS FOR A PARTICULAR
PURPOSE, AND (XIII) PRODUCTION RATES, RECOMPLETION OPPORTUNITIES OR DECLINE
RATES WITH RESPECT TO ANY OF THE PROPERTIES UPSTREAM OF THE APPLICABLE
FACILITIES, OR THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES OF HYDROCARBONS,
IF ANY, UPSTREAM OF THE APPLICABLE FACILITIES.

 

EXCEPT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN ARTICLE IV
AND ARTICLE V AND IN ANY TRANSACTION DOCUMENT, THE TRANSFERRED INTERESTS (AND
THE INDIRECT TRANSFER OF AN INTEREST IN THE ASSETS RESULTING THEREFROM) ARE
BEING TRANSFERRED “AS IS, WHERE IS, WITH ALL FAULTS,” AND SELLER AND ITS
AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES EXPRESSLY DISCLAIM, AND BUYER
AND ITS AFFILIATES AND ITS REPRESENTATIVES EXPRESSLY DISCLAIM RELIANCE UPON, ANY
OTHER REPRESENTATIONS OR WARRANTIES, OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
ANY REPRESENTATIONS OR WARRANTIES AS TO THE CONDITION, VALUE OR QUALITY OF THE
COMPANY, ANY SUBSIDIARY AND THE ASSETS OR THE PROSPECTS (FINANCIAL OR
OTHERWISE), RISKS AND OTHER INCIDENTS OF THE COMPANY, THE SUBSIDIARIES AND THE
ASSETS.

 



29

 

 

Section 12.2 Disclaimer - Statements and Information. SELLER, FOR ITSELF AND ITS
AFFILIATES, EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES,
EXCEPT TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE IV AND ARTICLE V AND
IN ANY TRANSACTION DOCUMENT, ASSOCIATED WITH THE QUALITY, ACCURACY, COMPLETENESS
OR MATERIALITY OF THE INFORMATION, DATA AND MATERIALS FURNISHED (WHETHER
ELECTRONICALLY, ORALLY, BY VIDEO, IN WRITING OR ANY OTHER MEDIUM, BY COMPACT
DISC, IN THE DATA ROOM OR OTHERWISE) AT ANY TIME TO THE BUYER INDEMNIFIED
PARTIES ASSOCIATED WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ALL OF
WHICH HAS BEEN FURNISHED SOLELY AS AN ACCOMMODATION, INCLUDING, INFORMATION,
DATA OR MATERIALS REGARDING: (A) TITLE TO THE ASSETS, (B) COSTS, EXPENSES,
REVENUES, RECEIPTS, ACCOUNTS RECEIVABLE OR ACCOUNTS PAYABLE ASSOCIATED WITH THE
ASSETS, (C) CONTRACTUAL, ECONOMIC OR FINANCIAL INFORMATION ASSOCIATED WITH THE
ASSETS, (D) ANY PROJECTIONS, FORECASTS, BUSINESS PLANS OR BUDGET INFORMATION,
(E) THE CONTINUED FINANCIAL VIABILITY OR PRODUCTIVITY OF THE ASSETS OR
TRANSPORTABILITY OF PRODUCT, (F) THE ENVIRONMENTAL OR PHYSICAL CONDITION OF THE
ASSETS OR ANY ENVIRONMENTAL LIABILITY, (G) FEDERAL, STATE, LOCAL OR TRIBAL
INCOME OR OTHER TAX CONSEQUENCES ASSOCIATED WITH THE ASSETS, (H) THE ABSENCE OF
PATENT OR LATENT DEFECTS, (I) THE STATE OF REPAIR OF THE ASSETS, (J) ANY
WARRANTY REGARDING MERCHANTABILITY OR CONFORMITY TO MODELS, (K) ANY RIGHTS OF
ANY MEMBER OF THE BUYER INDEMNIFIED PARTIES UNDER APPROPRIATE LAWS TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, (L) ANY WARRANTY OF
FREEDOM FROM PATENT, COPYRIGHT OR TRADEMARK INFRINGEMENT, (M) WARRANTIES
EXISTING UNDER LAW NOW OR HEREAFTER IN EFFECT, (N) ANY WARRANTY REGARDING
FITNESS FOR A PARTICULAR PURPOSE, AND (O) PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES OR DECLINE RATES WITH RESPECT TO ANY OF THE PROPERTIES UPSTREAM OF
THE APPLICABLE FACILITIES, OR THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES OF
HYDROCARBONS, IF ANY, UPSTREAM OF THE APPLICABLE FACILITIES.

 

Article XIII
TAX MATTERS

 

Section 13.1 Liability for Transfer Taxes. The Parties do not anticipate that
any transfer, sales, use, value added, excise, filing, recording, documentary,
stamp or other similar Taxes will arise as a result of the consummation of the
transactions contemplated by this Agreement (“Transfer Taxes”). Notwithstanding
the foregoing, if any Transfer Taxes arise as a result of the consummation of
the transactions contemplated by this Agreement, the payment of any and all such
Transfer Taxes shall be borne by Buyer. The Parties agree to cooperate fully
with each other to minimize any such liability for Transfer Taxes to the extent
legally permissible, and the Parties shall cooperate in the preparation,
execution and filing of all Tax Returns regarding any Transfer Taxes that become
payable in connection with the transactions contemplated by this Agreement.

 

Section 13.2 Company Tax Returns. With respect to Tax Returns required to be
filed by or with respect to the Company or the Subsidiaries (“Company Returns”),
Seller shall cause the Company to prepare all such Company Returns that are
required to be filed prior to the Closing Date and shall cause the Company (or
applicable Subsidiary) to pay all Taxes shown to be due on such Tax Returns. The
Company shall prepare all Company Returns that are required to be filed on or
after the Closing Date and shall pay or cause the Company (or applicable
Subsidiary) to pay all Taxes shown to be due on such Tax Returns.

 

30

 

 

Section 13.3 Cooperation on Tax Matters. In connection with the preparation of
Company Returns, payment of Taxes related to the Company, audit examinations
related to the Company, and any administrative or judicial proceedings regarding
Tax liabilities that are imposed on Seller or Buyer and related to the Company,
Buyer and Seller shall, and shall cause the Company to, cooperate fully with
each other, including with respect to the furnishing or making available during
normal business hours of records, personnel (as reasonably required), books of
account, powers of attorney or other materials necessary or helpful for the
preparation of such Company Returns, the payment of such Taxes, the conduct of
such audit examinations or the defense of claims by Governmental Authorities as
to the imposition of such Taxes.

 

Section 13.4 Straddle Period. The portion of Taxes attributable to a Straddle
Period that are allocated to the portion of the period ending on the Closing
Date shall be determined as follows:

 

(a)         In the case of any real property, personal property, ad valorem and
similar Taxes (collectively, “Property Taxes”), the amount of such Property
Taxes attributable to the portion of the period ending on and including the
Closing Date shall be deemed to be the amount of such Property Taxes for the
entire Straddle Period multiplied by a fraction, the numerator of which is the
number of days in the Straddle Period ending on and including the Closing Date
and the denominator of which is the number of days in the entire Straddle Tax
Period; and

 

(b)         In the case of any Taxes based upon or related to income, sales,
revenue, receipts, payroll or similar items, or imposed in connection with any
sale or other transfer or assignment of property (real or personal, tangible or
intangible) or other Taxes not described in Section 13.4(a), but specifically
excluding any Taxes described in Section 13.1 the amount of any such Taxes that
are attributable to the portion of the period ending on and including the
Closing Date shall be determined based on an interim closing of the books.

 

Section 13.5 Tax Classification Elections. Seller shall not, and shall not
permit any Company or any other Person to, file or make any election to have the
Company or any Subsidiary classified as an association taxable as a corporation
for U.S. federal income tax purposes (or state, local, or foreign income Tax
purposes where applicable).

 

Section 13.6 754 Election. If a Development Company does not have in effect an
election under Section 754 of the Code relating to the adjustment of the tax
bases of its assets as provided in Sections 734 and 743 of the Code (a “Section
754 Election”) that would be applicable for the Tax year of such Development
Company that includes the Closing Date, Seller shall cause such Development
Company to make a Section 754 Election on its U.S. federal income tax return for
the Tax year of such Development Company that includes the Closing Date.

 

31

 

 

Section 13.7 Intended Tax Treatment. As a result of the Company and each of the
Holding Companies being disregarded as entities separate from Seller and each of
the Development Companies being treated as a partnership for U.S. federal income
tax purposes immediately prior to the consummation of the transactions
contemplated by this Agreement, the Parties agree to report on their U.S.
federal income Tax Returns (and applicable state and local Tax Returns) the sale
and purchase of the Transferred Interests as a transaction described in Rev.
Rul. 99-5 (Situation 1), 1999-1 CB 434, with (a) Buyer being treated as
purchasing from Seller, and Seller being treated as selling to Buyer, 49% of the
partnership interest in each Development Company, and immediately thereafter,
(b) Buyer and Seller being treated as contributing their respective shares of
the partnership interest in each Development Company to the Company in exchange
for partnership interest in the Company, with the Company’s classification
changing from an entity that is disregarded as separate from Seller to a
partnership.

 

Section 13.8 Allocation of Purchase Price. Buyer and Seller shall use
commercially reasonable efforts to agree to an allocation among the assets of
each of the Development Companies in accordance with Treasury Regulation Section
1.755-1(a)(2) within sixty (60) days after the Closing Date. If Seller and Buyer
reach an agreement with respect to the allocation, (i) Buyer and Seller shall
use commercially reasonable efforts to update such allocation following any
adjustment to the Purchase Price pursuant to this Agreement, (ii) Buyer and
Seller shall cause each Development Company to use such allocation for purposes
of Section 755 and the Treasury Regulations promulgated thereunder, and (iii)
Buyer and Seller shall, and shall cause their Affiliates to, report consistently
with the allocation, as adjusted, on all Tax Returns (including, but not limited
to, the statements required to be filed under Treasury Regulations Sections
1.743-1(k) and 1.751-1(a)(3)), and neither Seller nor Buyer shall take any
position on any Tax Return that is inconsistent with the allocation, as
adjusted, unless otherwise required by applicable Laws; provided, however, that
no Party shall be unreasonably impeded in its ability and discretion to
negotiate, compromise, and/or settle any Tax audit, claim, or similar
proceedings in connection with such allocation.

 

Article XIV
MISCELLANEOUS

 

Section 14.1 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and will be deemed to be received:
(a) if mailed by registered or certified mail, return receipt requested, on the
day such notice is received, and if such day is not a Business Day, on the next
subsequent Business Day; (b) if sent by overnight courier, one Business Day
after being sent via a reputable nationwide overnight courier service
guaranteeing next business day delivery, (c) if personally delivered, on the
date of receipt of such delivery. All notices, requests and consents shall be
sent as follows:

 

If to Seller, to:

 

Bakken Holdings Company LLC

1300 Main Street

Houston, TX 77002

Attention: General Counsel

 



32

 

 

with copies to:

 

Porter Hedges LLP

1000 Main Street, 35th Floor

Houston, TX 77002

Attention: Robert H. Thomas

 

If to Buyer, to:

 

MarEn Bakken Company LLC

c/o Enbridge Holdings (DakTex) L.L.C.

1100 Louisiana, Suite 3300

Houston, Texas 77002

Attn:          Director, Merchant Terminals, Rail and M&A

 

With a copy to:

 

MarEn Bakken Company LLC

c/o Enbridge Holdings (DakTex) L.L.C.

1100 Louisiana, Suite 3300

Houston, Texas 77002

Attn:          Director, US Law – Liquids

 

and

 

MarEn Bakken Company LLC

c/o Marathon Petroleum Corporation

539 South Main Street

Findlay, Ohio 45840

Attn:         General Counsel

 

Each Party may change its address by notifying the other Party in writing of
such address change.

 

Section 14.2 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign this Agreement or any rights, interest,
obligations or other parts hereof without the prior written consent of the other
Party, which consent and approval may be denied in such other Party’s sole
discretion. Any assignment in violation of this Section 14.2 shall be void.

 

Section 14.3 Rights of Third Parties. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer upon any Person other than the Parties or their successors
and permitted assigns, or the Parties’ respective related Indemnified Parties
hereunder any rights, remedies, obligations or liabilities under or by reason of
this Agreement; provided that only a Party and its respective successors and
permitted assigns will have the right to enforce the provisions of this
Agreement on its own behalf or on behalf of any of its related Indemnified
Parties (but shall not be obligated to do so).

 



33

 

 

Section 14.4 Expenses. Except as otherwise expressly provided herein, each Party
shall bear its own costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby whether or not such transactions shall
be consummated, including all fees of its legal counsel, financial advisers and
accountants.

 

Section 14.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any facsimile or other
electronic copies hereof or signature hereon shall, for all purposes, be deemed
originals.

 

Section 14.6 Entire Agreement. This Agreement (together with the Appendixes,
Exhibits and Schedules hereto), the Transaction Documents and the
Confidentiality Agreements, constitute the entire agreement among the Parties
and supersede any other agreements or representations, whether written or oral,
that may have been made or entered into by or among any of the Parties or any of
their respective Affiliates relating in any way to the transactions contemplated
hereby or the subject matter of this Agreement.

 

Section 14.7 No Partnership. Except to the extent contemplated by the Company
Agreement, this Agreement does not give rise now or in the future to an agency
or partnership relationship among Seller and its Affiliates, on one hand, and
Buyer and its Affiliates, on the other hand. Except to the extent contemplated
by the Company Agreement, it is not the intention of the Parties to form, and
nothing in this Agreement shall be construed as forming, a partnership or joint
venture among Buyer and Seller. Except to the extent contemplated by the Company
Agreement, each Party agrees that Seller, on one hand, and Buyer, on the other
hand, have not been, are not and will not be a fiduciary, partner or joint
venturer to the other or to any of Buyer’s or Seller’s Affiliates, as
applicable, and each Party agrees not to assert that Seller, on one hand, and
Buyer, on the other hand, have ever acted as a fiduciary with respect to any
aspect of the activities contemplated here. Each Party agrees not to assert that
it did not understand this Agreement, that it mistakenly signed it, that it
signed under duress or coercion, that it lacks mental or other capacity, that
one Party has discriminated against the other Party in any way or that it has
made any representations or has any understanding or agreement other than as set
forth in this Agreement, which fully recites all agreements the Parties have.

 

Section 14.8 Amendments. This Agreement may be amended or modified in whole or
in part, and terms and conditions may be waived, only by a duly authorized
agreement in writing which makes reference to this Agreement executed by all of
the Parties.

 

Section 14.9 Publicity. All press releases or other public communications of any
nature whatsoever relating to the transactions contemplated by this Agreement,
and the method of the release for publication thereof, shall be subject to the
prior written consent of Buyer and Seller, which consent shall not be
unreasonably withheld, conditioned or delayed by such Party; provided, however,
that nothing herein shall prevent a Party from publishing such press releases or
other public communications as is necessary to satisfy such Party’s obligations
at Law or under the applicable rules of any stock or commodities exchange after
consultation with the other Party and such other Party’s reasonable review and
comment.

 



34

 

 

Section 14.10 Non-Waiver. No waiver by any Party of any default by the other
Party in the performance of any provision, condition or requirement herein shall
be deemed to be a waiver of, or in any manner release the other Party from,
performance of any other provision, condition or requirement herein, nor shall
such waiver be deemed to be a waiver of, or in any manner a release of, the
other Party from future performance of the same provision, condition or
requirement. Any delay or omission of either Party to exercise any right
hereunder shall not impair the exercise of any such right, or any like right,
accruing to it thereafter. The failure of either Party to perform its
obligations hereunder shall not release the other Party from the performance of
such obligations.

 

Section 14.11 Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties to the
greatest extent legally permissible in order that the transactions contemplated
herein are consummated as originally contemplated to the fullest extent
possible.

 

Section 14.12 Governing Law; Jurisdiction.

 

(a)         This Agreement and any claim, controversy or dispute arising under
or related to this Agreement or the transactions contemplated hereby or the
rights, duties and relationship of the Parties, shall be governed by and
construed and enforced in accordance with the Laws of the State of Texas,
excluding any conflicts of law, rule or principle that might refer construction
of provisions to the Laws of another jurisdiction.

 

(b)         The Parties agree that the appropriate, exclusive and convenient
forum for any disputes between any of the Parties hereto arising out of this
Agreement, the Transaction Documents (other than disputes arising out of the
Company Agreement, which shall be governed by the terms thereof) or the
transactions contemplated hereby shall be in any state or federal court in
Houston, Texas and each of the Parties irrevocably submits to the jurisdiction
of such courts solely in respect of any Proceeding arising out of or related to
this Agreement. The Parties further agree that the Parties shall not bring suit
with respect to any disputes arising out of this Agreement, the Transaction
Documents (other than disputes arising out of the Company Agreement, which shall
be governed by the terms thereof) or the transactions contemplated hereby in any
court or jurisdiction other than the above specified courts. The Parties further
agree, to the extent permitted by Law, that a final and nonappealable judgment
against a Party in any action or Proceeding contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the fact and amount of such judgment.

 



35

 

 

(c)         To the extent that any Party or any of its Affiliates has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, such Party (on its own behalf and on behalf of its Affiliates)
hereby irrevocably (i) waives such immunity in respect of its obligations with
respect to this Agreement and (ii) submits to the personal jurisdiction of any
court described in Section 14.12(b).

 

(d)         THE PARTIES AGREE THAT THEY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTION DOCUMENTS (OTHER THAN DISPUTES ARISING OUT OF THE COMPANY AGREEMENT,
WHICH SHALL BE GOVERNED BY THE TERMS THEREOF) OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

Section 14.13 Schedules. Seller may, at its option, include in the Schedules
items that are not material, and any such inclusion, or any references to dollar
amounts, shall not be deemed to be an acknowledgment or representation that such
items are material, to establish any standard of materiality or to define
further the meaning of such terms for purposes of this Agreement. The Schedules
hereto are qualified in their entirety by reference to specific provisions of
the Agreement, and are not intended to constitute, and shall not be construed as
constituting, representations or warranties of Seller except to the extent
expressly provided in the Agreement. Matters reflected in the Schedules are not
necessarily limited to matters required by the Agreement to be reflected in the
Schedules. To the extent any such additional matters are included, they are
included for informational purposes and do not necessarily include other matters
of a similar nature. Neither the specification of any Dollar amount in the
representations and warranties contained in the Agreement nor the inclusion of
any specific item in any Schedule hereto is intended to imply that such amounts
(or any higher or lower amounts), or the items so included in such Schedule (or
any other items), in each case, are or are not material or within or outside the
Ordinary Course of Business.

 

[signature page follows]

 

36

 

 



IN WITNESS WHEREOF this Agreement has been duly executed and delivered by each
Party as of the date first above written.

 

  SELLER:       BAKKEN HOLDINGS COMPANY LLC         By:       Kelcy L. Warren  
  Chief Executive Officer         BUYER:       MAREN BAKKEN COMPANY LLC        
By:       Mark A. Maki     President

 

Signature Page
Membership Interest Purchase Agreement

 

 

 

 

Appendix I

 

Definitions

 

“Acquisition Proposal” has the meaning provided such term in Section 7.7.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with, such
specified Person through one or more intermediaries or otherwise.

 

“Agreement” has the meaning provided such term in the preamble.

 

“Applicable Contracts” means all Contracts to which the Company or any
Subsidiary is a party or by which the Assets or any other assets of the Company
or any Subsidiary is subject or bound, including all transportation and
marketing agreements; hydrocarbon storage agreements; operating agreements;
balancing agreements; facilities or equipment leases; interconnection
agreements; service and parts agreements; and other similar contracts and
agreements held by the Company or any Subsidiary and relating to the Assets or
any other assets of the Company or any Subsidiary or by which any such assets
are bound.

 

“Applicable Facilities” has the meaning, with respect to each Development
Company, provided in the CMA to which such Development Company is a party.

 

“Assets” means all of the right, title and interest of:

 

(a)      the applicable Development Company in and to the following:

 

(i)         The Applicable Facilities, in each case, including all equipment,
machinery, fixtures, inventory and supplies and other real, personal and mixed
property, operational or nonoperational, primarily used or held for use in
connection with the Applicable Facilities, and including all pumps, pipes, spare
parts, valves, meters, motors, traps, cathodic protection units, structures and
materials used or held for use in connection with the Applicable Facilities (the
“Personal Property”);

 

(ii)         all Real Property Interests primarily used or held for use in
connection with, the Applicable Facilities; and

 

(iii)         all Permits relating in any way to the Applicable Facilities; and

 

(b)      Dakota Truck and EGCA, as applicable, in and to all assets, including
all Personal Property, Real Property Interests and Permits, of such Person.

 

“Assignment” means that certain assignment of membership interest, to be entered
into at Closing by Seller and Buyer, substantially in the form of Exhibit A.

 

“Balance Sheet” means the unaudited consolidated balance sheet of the Company as
of the Balance Sheet Date.

 

Appendix I

1 

 

  

“Balance Sheet Date” means June 30, 2016.

 

“Benefit Plan” means each (a) “employee benefit plan,” as such term is defined
in Section 3(3) of ERISA (whether or not the plan is subject to ERISA), (b)
incentive compensation, bonus or deferred compensation plan or arrangement,
(c) employment, consulting, severance or change in control plan, arrangement or
policy, (d) vacation practice or other paid-time off program and (e) each other
employee benefit, fringe benefit or compensation plan, arrangement, policy or
commitment.

 

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of Texas and that is not otherwise a federal holiday in the United
States.

 

“Buyer” has the meaning provided such term in the preamble.

 

“Buyer Indemnified Parties” has the meaning provided such term in Section
10.2(a).

 

“Buyer Parent Guaranties” means (i) that certain guaranty agreement entered into
at Closing from Enbridge Energy Partners, L.P., in favor of Seller and the
Company, in respect of an undivided seventy-five percent (75%) of Buyer’s
obligations under the Company Agreement and (ii) that certain guaranty agreement
entered into at Closing from Marathon Petroleum Corporation, in favor of Seller
and the Company, in respect of an undivided twenty-five percent (25%) of Buyer’s
obligations under the Company Agreement, each substantially in the form of
Exhibit D.

 

“Claim Notice” has the meaning provided such term in Section 10.5(a).

 

“Closing” has the meaning provided such term in Section 9.1.

 

“Closing Date” has the meaning provided such term in Section 9.1.

 

“CMAs” means (a) that certain Construction Management Agreement, dated as of
October 15, 2014, between Dakota Access and the Construction Manager and (b)
that certain Construction Management Agreement, dated as of October 15, 2014,
between ETCO and the Construction Manager.

 

“Code” means the Internal Revenue Code of 1986, as it may have been and may be
amended from time to time.

 

“Company” has the meaning provided such term in the Recitals.

 

“Company Agreement” means that certain amended and restated limited liability
company agreement of the Company, to be entered into at Closing by Seller and
Buyer, substantially in the form of Exhibit B.

 

“Company Returns” has the meaning provided such term in Section 13.2.

 

Appendix I

2 

 

 

“Confidentiality Agreements” means that certain (a) Confidentiality Agreement
dated March 29, 2016, by and between Enbridge Energy Company, Inc. and Seller,
and (b) Confidentiality Agreement dated February 10, 2016, by and between
Marathon Petroleum Company L.P. and Seller, as amended.

 

“Consent” means any consent to assign, approval, filing, waiver, authorization,
notice or similar restriction held by a Governmental Authority or other Third
Party that is applicable to the transactions contemplated hereby.

 

“Consolidated Group” means any affiliated, combined, consolidated, unitary, or
similar group with respect to any Taxes, including any affiliated group within
the meaning of Section 1504 of the Code electing to file consolidated federal
income Tax Returns and any similar group under foreign, state, or local Law.

 

“Construction Manager” means DAPL-ETCO Construction Management, LLC, a Delaware
limited liability company.

 

“Contract” means any written or oral contract, agreement, purchase order,
binding bid, commitment or any other legally binding arrangement, but excluding,
however, any lease, deed, easement, Permit or other instrument (other than
acquisition or similar sales or purchase agreements) creating, assigning or
evidencing an interest in any real property (including any Real Property
Interest) related to or used in connection with the assets of the Company or any
Subsidiary.

 

“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “Controlling” and “Controlled” have
correlative meanings.

 

“Customary Post-Closing Consents” means the consents and approvals from
Governmental Authorities for assignment that are customarily obtained in
transactions of this nature after assignment of properties or membership
interests.

 

“Dakota Access” has the meaning provided such term in the Recitals.

 

“Dakota Access Holdings” has the meaning provided such term in the Recitals.

 

“Dakota Truck” has the meaning provided to such term in the Recitals.

 

“Damages” means all Proceedings, claims, demands, awards, damages, penalties,
fines, costs, liabilities, losses, expenses, Taxes and fees (whether criminal,
civil, commercial or related to claims for personal injury or death or property
damage and whether accrued or unaccrued or liquidated or unliquidated),
including court costs and attorneys’ and experts’ fees and expenses.

 

“Data Room” means the online e-data room established by Seller and any files,
records, information and documents otherwise furnished by Seller to Buyer or its
Representatives in connection with the transactions contemplate hereby.

 

Appendix I

3 

 

  

“Deductible” has the meaning provided such term in Section 10.4(a).

 

“Development Company” or “Development Companies” has the meaning provided such
term in the Recitals.

 

“Development Company Agreements” means (a) the Amended and Restated Limited
Liability Company Agreement of Dakota Access dated October 15, 2014 and (b) the
Amended and Restated Limited Liability Company Agreement of ETCO dated October
15, 2014.

 

“Direct Claim” has the meaning provided such term in Section 10.5(c).

 

“Dollars” and “$” mean the lawful currency of the United States of America.

 

“Emergency Operations” means operations necessary to respond to or alleviate the
eminent or immediate endangerment of (a) the health or safety of any Person or
the environment or (b) the safety or operational condition of any of the assets
of the Company or the Subsidiaries, including the Assets.

 

“EGCA” has the meaning provided to such term in the Recitals.

 

“Environmental Law” means any and all Laws in effect as of the Execution Date
pertaining to or regulating pollution, environmental protection, natural
resource damages, conservation of resources, wildlife, waste management, or the
use, storage, generation, production, treatment, emission, discharge, release,
remediation, removal, disposal, or transport of Hazardous Substances, including:
the Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Toxic Substances Control Act, the
Federal Water Pollution Control Act (which includes the Federal Clean Water
Act), the Federal Clean Air Act, the Federal Solid Waste Disposal Act (which
includes the Resource Conservation and Recovery Act), the Federal Toxic
Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
the Safe Drinking Water Act of 1974, the Emergency Planning and Community
Right-to-Know Act of 1986, the Occupational Safety and Health Act of 1970, the
Hazardous Liquid Pipeline Safety Act, the Oil Pollution Act of 1990, and the
Pipeline Safety Improvement Act of 2002, and similar state laws and common laws,
each as amended.

 

“Environmental Liabilities” means any and all environmental response costs
(including costs of investigation, removal and remediation), damages, natural
resource damages, settlements, consulting fees, expenses, penalties, fines,
orphan share, prejudgment and post-judgment interest, court costs, attorneys’
fees and other liabilities incurred, imposed under or related to Environmental
Laws, including liabilities imposed or incurred (i) pursuant to any order,
notice of responsibility, directive or obligation (including requirements
embodied in Environmental Laws), injunction, judgment or similar act (including
settlements) by any Governmental Authority or court of competent jurisdiction
under, any Environmental Laws or (ii) pursuant to any claim or cause of action
by a Governmental Authority or other Person for personal injury, property
damage, damage to natural resources, remediation or response costs to the extent
arising out of any violation of, or any remediation obligation under, any
Environmental Laws.

 

Appendix I

4 

 

 

“Environmental Permits” means all Permits of Governmental Authorities issued
pursuant to or required by Environmental Laws and necessary for or held in
connection with the ownership, construction, operation or maintenance of the
assets of the Company and the Subsidiaries, including the Assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ETCO” has the meaning provided such term in the Recitals.

 

“ETCO Holdings” has the meaning provided such term in the Recitals.

 

“Execution Date” has the meaning provided such term in the preamble.

 

“Fundamental Representations” has the meaning provided such term in Section
10.1(a).

 

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

 

“Governmental Authority” means any federal, state, county, municipal or local
government or any regulatory or administrative agency, authority, board,
department, division, commission, court or arbitral body, or other similar
recognized organization or body of any federal, state, tribal, municipal, or
local governmental authority or of any foreign government or other similar
recognized organization or body exercising similar powers or authority.

 

“Hazardous Substances” means any substance, waste, or material that is required
under Environmental Laws or defined, designated, or listed as a “hazardous
substance,” “solid waste,” “hazardous waste,” “hazardous material,” “pollutant,”
“contaminant,” “toxic substance” or similar term under Environmental Laws.

 

“Holding Company” or “Holding Companies” has the meaning provided such term in
the Recitals.

 

“Indebtedness” of any Person means, without duplication, (a) the principal of
and, accrued and unpaid interest, prepayment premiums or penalties and fees and
expenses in respect of indebtedness of such Person for borrowed money; (b) all
obligations (contingent or otherwise) of such Person issued or assumed as the
deferred purchase price of property or services, all conditional sale
obligations of such Person and all obligations of such Person under any title
retention agreement (but excluding trade accounts payable incurred in the
ordinary and usual course of business of normal day-to-day operations of the
business consistent with past practice); (c) all capitalized lease obligations;
(d) any off-balance sheet financing of such Person; (e) all other obligations of
a Person which would be required to be shown as indebtedness on a balance sheet
of such Person prepared in accordance with GAAP; (f) all obligations of the type
referred to in clauses (a) through (e) of any Persons the payment of which such
Person is responsible or liable, directly or indirectly, as obligor, guarantor,
surety or otherwise; and (g) all obligations of the type referred to in clauses
(a) through (f) of other Persons secured by any Lien on any property or asset of
such Person (whether or not such obligation is assumed by such Person).

 

Appendix I

5 

 

 

“Indemnified Party” has the meaning provided such term in Section 10.5(a).

 

“Indemnifying Party” has the meaning provided such term in Section 10.5(a).

 

“Indemnity Claim Threshold” has the meaning provided such term in Section
10.4(a).

 

“Interest” means, with respect to any Person, (a) capital stock, member
interests, partnership interests, other equity interests, rights to profits or
revenue and any other similar interest of such Person, (b) any security or other
interest convertible into or exchangeable or exercisable for any of the
foregoing, and (c) any right (contingent or otherwise) to acquire any of the
foregoing.

 

“Knowledge” means, with respect to Seller, the actual knowledge of the persons
identified on Schedule 1.1(a) without investigation and, with respect to Buyer,
the actual knowledge of the persons identified on Schedule 1.1(b) without
investigation.

 

“Law” means any applicable statute, writ, law, common law, rule, regulation,
ordinance, code (including the Code), Order, or determination of a Governmental
Authority, or any requirement under the common law.

 

“Lien” means any liens, pledges, mortgages, deeds of trust, security interests,
leases, licenses, charges, claims, encroachments, easements or other
encumbrances of any kind.

 

“LLC Agreement” means the Limited Liability Company Agreement of the Company
dated as of July 26, 2016.

 

“Loans” has the meaning provided such term in the Senior Secured Credit
Facility.

 

“Material Adverse Effect” means (a) a circumstance, change, effect or event that
is or could be reasonably expected to become, individually or in the aggregate
with all other circumstances, changes, effects or events, materially adverse to
the ownership, use, condition (including financial condition) or operations
(including results of operation), of or related to the Company, the Subsidiaries
and their respective assets, including the Assets, taken as a whole, or (b) a
circumstance, change, effect or event that individually or in the aggregate with
all other circumstances, changes, effects or events prevents or materially
impedes the ability of Seller to consummate the transactions contemplated by
this Agreement and the Transaction Documents, and to perform its obligations
hereunder and thereunder; excluding, in each case, any such circumstance,
change, effect or event resulting from or related to (i) changes or conditions
affecting the oil and gas industries generally (including changes in hydrocarbon
pricing and the depletion of reserves), (ii) changes in the financial, banking,
credit, securities or capital markets (including any suspension of trading in,
or limitation on prices for, securities on any stock exchange or any changes in
interest rates) or any change in the general national or regional economic or
financial conditions, (iii) changes in economic (including credit markets),
regulatory, social or political conditions generally, (iv) changes in Law,
(v) conditions caused by acts of terrorism or war (whether or not declared) or
any manmade disaster or acts of God, (vi) any effects of weather, geological or
meteorological events or other natural disaster; (vii) any change caused by the
pending sale of the Transferred Interests to Buyer, including changes due to the
credit rating of Buyer; (viii) any changes in the costs of commodities or
supplies; (ix) any change in any market that is downstream of the outlet flange
of any of the Assets; (x) any decrease in inlet volumes into the Applicable
Facilities or any curtailment in transportation volumes of the Applicable
Facilities that are not directly related to any breach of any agreement by
Seller or its Affiliates; (xi) any failure, in and of itself, by the Company or
any Subsidiary to meet internal or published projections, schedules, forecasts,
estimates or plans in respect of financial, development or operating metrics for
any period; or (xii) conditions or effects resulting from the announcement of
the existence of this Agreement.

 

Appendix I

6 

 

 

“Material Contract” has the meaning provided such term in Section 5.4(a).

 

“Membership Interests” has the meaning provided such term in the Recitals.

 

“Operator” means DAPL-ETCO Operations Management, LLC, a Delaware limited
liability company.

 

“Operating Agreements” means (a) that certain Operating Agreement, dated as of
October 15, 2014, between Dakota Access and the Operator and (b) that certain
Operating Agreement, dated as of October 15, 2014, between ETCO and the
Operator.

 

“Order” means any order, writ, injunction, decree, award, judgment, ruling,
compliance or consent order or decree, settlement agreement, or similar binding
legal agreement issued by or entered into with a Governmental Authority.

 

“Ordinary Course of Business” means the ordinary conduct of the Company’s and
the Subsidiaries’ normal day to day business related to its assets (including
the Assets) in a manner consistent with the past practices and customs of the
Company and the Subsidiaries.

 

“Organizational Documents” means any charter, certificate of incorporation,
articles of association, partnership agreements, limited liability company
agreements, bylaws, operating agreements or similar formation or governing
documents, instruments or certificates executed, adopted or filed in connection
with the creation, formation or organization of a Person, including any
amendments thereto.

 

“Outside Termination Date” means December 31, 2016.

 

“Party” or “Parties” has the meaning provided such term in the preamble.

 

“Permits” means all permits, licenses, orders, approvals, variances, waivers,
franchises, rights, registrations and other authorizations issued by any
Governmental Authority.

 

“Permitted Liens” means with respect to any Asset:

 

Appendix I

7 

 

  

(a)         Consents and similar contractual provisions affecting such Asset,
including the Required Consents and Customary Post-Closing Consents, that are
not triggered by the execution of this Agreement or the consummation of the
transactions contemplated hereby;

 

(b)         preferential purchase rights and similar contractual provisions
affecting such Asset that are not triggered by the execution of this Agreement
or the consummation of the transactions contemplated hereby;

 

(c)         all Material Contracts listed on Schedule 5.4(a);

 

(d)         required notices to and filings with a Governmental Authority in
connection with the consummation of the transactions contemplated by this
Agreement that constitute Required Consents;

 

(e)         rights reserved to or vested in a Governmental Authority having
jurisdiction to control or regulate such Asset in any manner whatsoever that are
not violated by current contemplated use of such Asset and all Laws of such
Governmental Authorities;

 

(f)         Liens for Taxes that are (i) not yet due and payable or (ii) being
contested in good faith by appropriate proceedings and are listed on Schedule
5.6;

 

(g)         mechanic’s, materialman’s, carrier’s, repairer’s, vendor’s,
warehousemen’s, workmen’s and other similar Liens that are (i) not yet due and
payable or (ii) being contested in good faith by appropriate proceedings and are
listed on Schedule 1.1(c);

 

(h)         rights of use, easements, rights-of-way, Permits, licenses, surface
leases, sub-surface leases, grazing rights, logging rights, ponds, lakes,
waterways, canals, ditches, reservoirs, equipment, pipelines, utility lines,
railways, streets, roads and structures on, over or through such Asset, in each
case, to the extent the same do not materially affect or impair the ownership,
operation or use of such Asset (either as currently owned, operated or used, or
as contemplated to be owned, operated or used in accordance with all plans
relating to the Applicable Facility);

 

(i)         any undetermined or inchoate liens or charges constituting or
securing the payment of expenses that were incurred incidental to operation or
use of such Asset and are not yet due and payable;

 

(j)         the terms and conditions of the instruments creating the Assets;

 

(k)         Liens placed by the owner of the lands underlying the Real Property
Interests;

 

(l)         any Lien which is discharged or released by the Company, any
Subsidiary or their Affiliates at or prior to Closing

 

(m)         other Liens that do not impair in any material respect the
ownership, operation or use of such Asset (as currently owned, operated or used,
or as contemplated to be owned, operated or used in accordance with all plans
relating to the Applicable Facilities); and         

 

Appendix I

8 

 

  

(n)          Any matters shown on Schedule 5.9.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.

 

“Personal Property” has the meaning provided such term in the definition of
Assets.

 

“Post-Signing Information” has the meaning provided such term in Section 7.5.

 

“Pre-Closing Tax Period” means any Tax period that ends on or before the Closing
Date.

 

“Proceeding” means any action, arbitration, audit, cause, complaint, charge,
hearing, inquiry, investigation, litigation, proceeding, review or suit (whether
civil, criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before any Governmental Authority or arbitrator.

 

“Property Taxes” has the meaning provided such term in Section 13.4(a).

 

“Purchase Price” has the meaning provided such term in Section 3.1.

 

“Real Property Interests” means all surface fee interests, surface leases,
easements, rights-of-way and other similar surface rights.

 

“Records” means all agreements, documents, maps, books, records, accounts and
files relating to the Assets or the business or assets of the Company or any
Subsidiary, to the extent (a) in Seller’s or its Affiliates’ (including the
Company’s or any Subsidiary’s) possession or (b) to which Seller has the right
but are in the possession of a Third Party, including the following: (i) land
and title records (including abstracts of title and title opinions), (ii)
contract files, (iii) correspondence, (iv) maps, operations, environmental,
throughput and accounting records, (v) facility and engineering files,
(vi) environmental files, (vii) permitting files, (viii) membership interest
registries and minute books of the Company or any Subsidiary and (ix) all
Applicable Contracts.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, seeping, dumping, or disposing into the environment.

 

“Representatives” means a Person’s directors, officers, employees, agents or
advisors (including attorneys, accountants, auditors, consultants, bankers,
financial advisors and any representatives of those advisors)

 

“Required Consents” means all Consents set forth on Schedule 5.3.

 

“Section 754 Election” has the meaning provided such term in Section 13.6.

 

“Seller” has the meaning provided such term in the Preamble.

 

Appendix I

9 

 

  

“Seller Indemnified Parties” has the meaning provided such term in Section 10.3.

 

“Seller Parent Guaranties” means (i) that certain guaranty agreement entered
into at Closing from Energy Transfer Partners, L.P., in favor of Buyer and the
Company, in respect of an undivided sixty percent (60%) of Seller’s obligations
under the Company Agreement and (ii) that certain guaranty agreement entered
into at Closing from Sunoco Logistics Partners L.P., in favor of Buyer and the
Company, in respect of an undivided forty percent (40%) of Seller’s obligations
under the Company Agreement, each substantially in the form of Exhibit C.

 

“Seller Taxes” means (a) any and all Taxes (i) imposed on the Company or any
Subsidiary for any Pre-Closing Tax Period and for the portion of any Straddle
Period ending on and including the Closing Date (as determined in Section 13.4);
(ii) of any member of any Consolidated Group of which the Company or any
Subsidiary is or was a member on or prior to the Closing Date (other than the
member of a Consolidated Group comprised solely of two or more of the Company
and the Subsidiaries); (iii) resulting from or attributable to (x) a breach of
any representation or warranty set forth in Section 5.6 (determined without
regard to any materiality or Knowledge qualifier or scheduled item) or (y) a
breach by Seller of any covenant relating to Taxes; and (iv) of any other Person
for which the Company or any Subsidiary is or has been liable as a transferee or
successor, by contract, conversion, merger, or otherwise, in each case pursuant
to an event, occurrence or transaction that happens or is entered into prior to
the Closing and (b) any payment required to be made by the Company or any
Subsidiary to any other member of a Development Company as a result of the
consummation of the transactions contemplated by this Agreement resulting in a
termination of such Development Company under Section 708 of the Code.

 

“Senior Secured Credit Facility” means that certain Credit and Guaranty
Agreement dated as of August 2, 2016 among the Development Companies, Citibank,
N.A., as administrative agent on behalf of the lenders, the lenders party
thereto, and others, and all other documents executed and delivered by the
Company and its Subsidiaries in connection with or as contemplated by such
agreement.

 

“Straddle Period” means any Tax period beginning on or before and ending after
the Closing Date.

 

“Subsidiary” or “Subsidiaries” has the meaning provided such term in the
Recitals.

 

“Support Instruments” has the meaning provided such term in Section 5.13.

 

“Tax” and “Taxes” means all taxes, assessments, charges, duties, fees, levies,
imposts or other similar charges imposed by a Governmental Authority, including
all income, franchise, profits, capital gains, capital stock, transfer, gross
receipts, sales, use, transfer, service, occupation, ad valorem, property,
excise, severance, windfall profits, premium, stamp, license, payroll,
employment, social security, unemployment, disability, environmental,
alternative minimum, add-on, value-added, withholding and other taxes,
assessments, charges, duties, fees, levies, imposts or other similar charges of
any kind, and all estimated taxes, deficiency assessments, additions to tax,
penalties and interest.

 

Appendix I

10 

 

  

“Tax Representations” has the meaning provided such term in Section 10.1(a).

 

“Tax Return” means any report, return, election, document, estimated tax filing,
declaration or other filing provided to any Governmental Authority including any
attachments thereto and amendments thereof.

 

“Termination Fee” means an amount equal to three percent (3%) of the Purchase
Price.

 

“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

 

“Third Party Claim” has the meaning provided such term in Section 10.5(a).

 

“Transaction Documents” means the Assignment, the Company Agreement and the
other documents executed and delivered by the Parties at the Closing in
consummation of the transactions contemplated by this Agreement and any other
Contract, agreement or document by and among the Parties that is expressly
agreed by the Parties to constitute a Transaction Document for purposes of this
Agreement.

 

“Transactions” means the transactions contemplated by the Transaction Documents.

 

“Transfer Taxes” has the meaning provided such term in Section 13.1.

 

“Transferred Interests” has the meaning provided such term in the Recitals.

 

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed, temporary, or final Treasury Regulations.

 

“United States” means United States of America.

 



Appendix I

11 

